Case 8:18-cv-01570-GJH Document 139-26 Filed 06/14/19 Page 1 of 21




             EXHIBIT 2
                                                       Case 1:18-cv-02921-JMF Document 604-1 Filed 06/04/19 Page 4 of 69
                                                       Case 8:18-cv-01570-GJH Document 139-26 Filed 06/14/19 Page 2 of 21
           .:Beg.   Prod.:End     Prod.:Beg.    Prod.:End     To                 FROM            CC              DATE / SENT             AUTHOR      DATE TIME CRTD            FILENAME                Redacted   Privilege   Privilege Log Description
      Bate          Bates         Attac         Attac                                                                                                                                                  or
    3 DOJ00002721   DOJ00002721   DOJ00002721   DOJ00002722   Tucker, Rachael    Gore, John                      12/8/2017 12:00                                               Letter.msg              WIF        DPP         Email between DOJ lawyers deliberating about
                                                              (OAG)              (CRT)                                                                                                                                        edits and changes to a draft of the Gary Letter.

    4 DOJ00002722   DOJ00002722   DOJ00002721   DOJ00002722   N/A                N/A                                                                 12/8/2017 11:28           Request for Citizenship WIF        DPP         This is a draft of the Gary letter which contains
                                                                                                                                                                               Information.Dec 8                              text and comments which are different from
                                                                                                                                                                               REDLINE.docx                                   the final version and which reflect internal
                                                                                                                                                                                                                              agency deliberations
    7 DOJ00002736   DOJ00002736   DOJ00002735   DOJ00002736   N/A                N/A                                                                 11/29/2017 16:52          Dr.Jarmin Census        WIF        DPP         Draft of the Gary Letter that contains
                                                                                                                                                                               Bureau Letter.pdf                              deliberative material and pre-dates the final
                                                                                                                                                                                                                              Gary Letter.
    8 DOJ00002738   DOJ00002738   DOJ00002738   DOJ00002739   Gary, Arthur       Gore, John                      11/3/2017 17:10                                               Close Hold Draft        Redacted   PII         PII redacted to avoid unsolicited contact.
                                                              (JMD)              (CRT)                                                                                         Letter.msg
    9 DOJ00002739   DOJ00002739   DOJ00002738   DOJ00002739   N/A                N/A                                                                 11/3/2017 15:34           Letter (rev).docx       WIF        DPP         Draft of the Gary Letter that contains
                                                                                                                                                                                                                              deliberative material and pre-dates the final
                                                                                                                                                                                                                              letter.
   24 DOJ00002786   DOJ00002786   DOJ00002785   DOJ00002786   N/A                N/A                                                                 11/29/2017 10:19          Request for Citizenship WIF        DPP         Draft of Gary letter dated November 29, 2018.
                                                                                                                                                                               Information.Nov29
                                                                                                                                                                               FINAL.docx

  149 DOJ00003740   DOJ00003740   DOJ00003740   DOJ00003741   Pickett, Bethany   Aguinaga, Ben                   11/3/2017 14:03                                               FW: Confidential &      Redacted   PII         Private email address redacted.
                                                              (CRT)              (CRT)                                                                                         Close Hold: Draft
                                                                                                                                                                               Letter.msg
  150 DOJ00003741   DOJ00003741   DOJ00003740   DOJ00003741   N/A                N/A                                                     John Gore   10/31/2017 11:17          Letter.docx             WIF        AWP;DPP     This document is a preliminary draft of the
                                                                                                                                                                                                                              Gary letter, to which changes were later made.

  162 DOJ00003890   DOJ00003890   DOJ00003889   DOJ00003890   N/A                N/A                                                     John Gore   10/31/2017 11:17          Letter.docx             WIF        DPP         11/3/17 draft of letter from DOJ to DOC re
                                                                                                                                                                                                                              request to reinstate citizenship question on
                                                                                                                                                                                                                              2020 census questionnaire
  309 DOJ00014793   DOJ00014794   DOJ00014793   DOJ00014795   Gore, John (CRT) Tucker,       N/A                       12/8/2017 16:26                                         RE: Letter.msg          Redacted   DPP; PII    Email deliberations regarding proposed edits
                                                                               Rachael (OAG)                                                                                                                                  to the final letter and deliberations regarding
                                                                                                                                                                                                                              the timing for sending the letter. Additionally,
                                                                                                                                                                                                                              PII containing individuals' email addresses and
                                                                                                                                                                                                                              phone numbers.
  310 DOJ00014795   DOJ00014795   DOJ00014793   DOJ00014795   N/A                N/A             N/A                                                           12/8/2017 16:23 Request for Citizenship WIF        DPP         Draft of the Gary Letter showing DOJ
                                                                                                                                                                               Information.Dec 8                              attorneys' edits to the text and organization of
                                                                                                                                                                               REDLINE edits.docx                             the letter.

  311 DOJ00014796   DOJ00014796   DOJ00014796   DOJ00014797   Gore, John (CRT); Tucker,         N/A                   11/29/2017 20:47                                         RE: Census Letter.msg   Redacted   DPP; PII    Redacted internal agency discussions
                                                              Troester, Robert J. Rachael (OAG)                                                                                                                               regarding changes to a draft of the Gary Letter
                                                              (ODAG)                                                                                                                                                          and the proposed process for issuing the Gary
                                                                                                                                                                                                                              Letter. Redacted phone numbers and emails as
                                                                                                                                                                                                                              PII.
  312 DOJ00014797   DOJ00014797   DOJ00014796   DOJ00014797   N/A                N/A             N/A                                                          11/29/2017 20:46 Request for Citizenship WIF        DPP         Draft of the final letter reflecting proposed
                                                                                                                                                                               Information.Nov26                              edits to its text.
                                                                                                                                                                               REDLINE RCT
                                                                                                                                                                               edits.docx

  313 DOJ00014798   DOJ00014799   DOJ00014798   DOJ00014800   Gore, John (CRT); Troester,        N/A                   11/30/2017 9:21                                         RE: Census Letter.msg   Redacted   DPP; PII    Redacted internal agency discussions
                                                              Tucker, Rachael Robert J.                                                                                                                                       regarding changes to a draft of the Gary Letter
                                                              (OAG)             (ODAG)                                                                                                                                        and the proposed process for issuing the Gary
                                                                                                                                                                                                                              Letter. Redacted phone numbers and emails as
                                                                                                                                                                                                                              PII.
  314 DOJ00014800   DOJ00014800   DOJ00014798   DOJ00014800   N/A                N/A             N/A                                                           11/30/2017 9:20 Request for Citizenship WIF        DPP         Draft of the final letter reflecting proposed
                                                                                                                                                                               Information.Nov26                              edits to the text
                                                                                                                                                                               REDLINE RCT edits
                                                                                                                                                                               (RJT edits).docx

  315 DOJ00014801   DOJ00014801   DOJ00014801   DOJ00014802   Gore, John (CRT) Pickett,      N/A                       11/3/2017 17:35                                         Letter.msg              Redacted   PII         Attorney phone number.
                                                                               Bethany (CRT)

  316 DOJ00014802   DOJ00014802   DOJ00014801   DOJ00014802   N/A                N/A             N/A                                     John Gore            10/31/2017 11:17 Letter.docx             WIF        DPP         Draft of the final letter reflecting proposed
                                                                                                                                                                                                                              edits and comments on the text.
  317 DOJ00014803   DOJ00014803   DOJ00014803   DOJ00014804   Gore, John (CRT) Herren, Chris     Aguiñaga, Ben         11/3/2017 14:09                                         RE: Confidential &      Redacted   PII         Attorney email addresses and contact
                                                                               (CRT)             (CRT)                                                                         Close Hold: Draft                              information.
                                                                                                                                                                               Letter.msg
  318 DOJ00014804   DOJ00014804   DOJ00014803   DOJ00014804   N/A                N/A             N/A                                                           11/3/2017 14:04 Letter (rev).docx       WIF        DPP         Draft of the final letter reflecting proposed
                                                                                                                                                                                                                              edits and comments on the text.

Combined DOJ prod priv log 5-31-19_ Gore Memo Drafting                                                                                                                                                                                                                        1 of 20
                                                       Case 1:18-cv-02921-JMF Document 604-1 Filed 06/04/19 Page 5 of 69
                                                       Case 8:18-cv-01570-GJH Document 139-26 Filed 06/14/19 Page 3 of 21
Row   Prod.:Beg.    Prod.:End     Prod.:Beg.    Prod.:End     To                 FROM          CC    DATE / SENT            AUTHOR   DATE TIME CRTD        FILENAME                Redacted   Privilege   Privilege Log Description
      Bate          Bates         Attac         Attac                                                                                                                              or
  321 DOJ00014821   DOJ00014825   DOJ00014821   DOJ00014826   Gary, Arthur       Gore, John    N/A        12/8/2017 16:42                                  RE: Close Hold: Draft   Redacted   DPP; PII    Redacted phone numbers and emails as PII.
                                                              (JMD)              (CRT)                                                                     Letter.msg                                     Redacted internal agency discussions of a draft
                                                                                                                                                                                                          that pre-dates the final Gary letter.
  322 DOJ00014826   DOJ00014826   DOJ00014821   DOJ00014826   N/A                N/A           N/A                                          12/8/2017 16:41 Request for Citizenship WIF       DPP         This is a draft of the Gary letter which contains
                                                                                                                                                            Information.Dec 8                             edits and comments which are different from
                                                                                                                                                            REDLINE edits                                 the final version and which reflect internal
                                                                                                                                                            (002).docx                                    agency deliberations.

  323 DOJ00014827   DOJ00014831   DOJ00014827   DOJ00014833   Gary, Arthur       Gore, John    N/A        12/8/2017 15:57                                  RE: Close Hold: Draft   Redacted   DPP; PII    Redacted phone numbers and emails as PII.
                                                              (JMD)              (CRT)                                                                     Letter.msg                                     Redacted internal agency discussions of a draft
                                                                                                                                                                                                          that pre-dates the final Gary letter.
  324 DOJ00014832   DOJ00014832   DOJ00014827   DOJ00014833   N/A                N/A           N/A                                          12/8/2017 11:28 Request for Citizenship WIF       DPP         This is a draft of the Gary letter which contains
                                                                                                                                                            Information.Dec 8                             text and comments which are different from
                                                                                                                                                            REDLINE.docx                                  the final version and which reflect internal
                                                                                                                                                                                                          agency deliberations
  325 DOJ00014833   DOJ00014833   DOJ00014827   DOJ00014833   N/A                N/A           N/A                                          12/8/2017 15:55 Request for Citizenship WIF       DPP         This is a draft of the Gary letter which contains
                                                                                                                                                            Information.Dec 8                             text and comments which are different from
                                                                                                                                                            CLEAN.docx                                    the final version and which reflect internal
                                                                                                                                                                                                          agency deliberations
  326 DOJ00014834   DOJ00014837   DOJ00014834   DOJ00014839   Gary, Arthur       Gore, John    N/A       11/30/2017 16:21                                  RE: Close Hold: Draft   Redacted   DPP; PII    Redacted phone numbers and email addresses
                                                              (JMD)              (CRT)                                                                     Letter.msg                                     as PII. Redacted part of email chain which
                                                                                                                                                                                                          reflects internal agency deliberations over draft
                                                                                                                                                                                                          of the Gary letter.
  327 DOJ00014838   DOJ00014838   DOJ00014834   DOJ00014839   N/A                N/A           N/A                                         11/30/2017 16:13 Request for Citizenship WIF       DPP         This is a draft of the Gary letter which contains
                                                                                                                                                            Information.Nov30                             text and comments which are different from
                                                                                                                                                            REDLINE.docx                                  the final version and which reflect internal
                                                                                                                                                                                                          agency deliberations
  328 DOJ00014839   DOJ00014839   DOJ00014834   DOJ00014839   N/A                N/A           N/A                                         11/30/2017 16:16 Request for Citizenship WIF       DPP         This is a draft of the Gary letter which contains
                                                                                                                                                            Information.Nov30                             text which are different from the final version
                                                                                                                                                            CLEAN.docx                                    and which reflect internal agency deliberations




  329 DOJ00014840   DOJ00014841   DOJ00014840   DOJ00014842   Troester, Robert J. Gore, John   N/A       11/30/2017 16:17                                  RE: Census Letter.msg   Redacted   DPP; PII    Redacted internal agency discussions
                                                              (ODAG); Tucker, (CRT)                                                                                                                       regarding changes to a draft of the Gary Letter
                                                              Rachael (OAG)                                                                                                                               and the proposed process for issuing the Gary
                                                                                                                                                                                                          Letter. Redacted phone numbers and emails as
                                                                                                                                                                                                          PII.
  330 DOJ00014842   DOJ00014842   DOJ00014840   DOJ00014842   N/A                N/A           N/A                                         11/30/2017 16:16 Request for Citizenship WIF       DPP         This is a draft of the Gary letter which contains
                                                                                                                                                            Information.Nov30                             text which are different from the final version
                                                                                                                                                            CLEAN.docx                                    and which reflect internal agency deliberations




  331 DOJ00014843   DOJ00014846   DOJ00014843   DOJ00014847   Gary, Arthur       Gore, John    N/A       11/27/2017 13:25                                  RE: Close Hold: Draft   Redacted   DPP; PII    Redacted e-mail addresses and phone numbers
                                                              (JMD)              (CRT)                                                                     Letter.msg                                     as PII. Redacted internal agency deliberations
                                                                                                                                                                                                          about drafts of the Gary Letter.

  332 DOJ00014847   DOJ00014847   DOJ00014843   DOJ00014847   N/A                N/A           N/A                                         11/25/2017 16:28 Request for Citizenship WIF       DPP         This is a draft of the Gary letter which contains
                                                                                                                                                            Information.Nov26                             text and comments which are different from
                                                                                                                                                            REDLINE.docx                                  the final version and which reflect internal
                                                                                                                                                                                                          agency deliberations
  333 DOJ00014848   DOJ00014848   DOJ00014848   DOJ00014849   Tucker, Rachael Gore, John       N/A       11/27/2017 12:42                                  Census Letter.msg       Redacted   DPP; PII    Redacted internal agency discussions
                                                              (OAG); Troester, (CRT)                                                                                                                      regarding changes to a draft of the Gary Letter.
                                                              Robert J. (ODAG)                                                                                                                            Redacted phone numbers and emails as PII.


  334 DOJ00014849   DOJ00014849   DOJ00014848   DOJ00014849   N/A                N/A           N/A                                         11/25/2017 16:28 Request for Citizenship WIF       DPP         This is a draft of the Gary letter which contains
                                                                                                                                                            Information.Nov26                             text and comments which are different from
                                                                                                                                                            REDLINE.docx                                  the final version and which reflect internal
                                                                                                                                                                                                          agency deliberations
  335 DOJ00014850   DOJ00014852   DOJ00014850   DOJ00014853   Gary, Arthur       Gore, John    N/A       11/25/2017 16:32                                  RE: Close Hold: Draft   Redacted   DPP; PII    Redacted emails and phone numbers as PII.
                                                              (JMD)              (CRT)                                                                     Letter.msg                                     Redacted part of email chain as deliberative
                                                                                                                                                                                                          inter-agency discussions concerning a draft of
                                                                                                                                                                                                          the Gary letter.




Combined DOJ prod priv log 5-31-19_ Gore Memo Drafting                                                                                                                                                                                                   2 of 20
                                                       Case 1:18-cv-02921-JMF Document 604-1 Filed 06/04/19 Page 6 of 69
                                                       Case 8:18-cv-01570-GJH Document 139-26 Filed 06/14/19 Page 4 of 21
Row   Prod.:Beg.    Prod.:End     Prod.:Beg.    Prod.:End     To                 FROM           CC              DATE / SENT            AUTHOR      DATE TIME CRTD         FILENAME                Redacted    Privilege   Privilege Log Description
      Bate          Bates         Attac         Attac                                                                                                                                             or
  336 DOJ00014853   DOJ00014853   DOJ00014850   DOJ00014853   N/A                N/A            N/A                                                      11/25/2017 16:28 Request for Citizenship WIF         DPP         This is a draft of the Gary letter which contains
                                                                                                                                                                          Information.Nov26                               text and comments which are different from
                                                                                                                                                                          REDLINE.docx                                    the final version and which reflect internal
                                                                                                                                                                                                                          agency deliberations
  337 DOJ00014854   DOJ00014854   DOJ00014854   DOJ00014855   Gary, Arthur       Gore, John     N/A                  11/3/2017 17:10                                      Close Hold: Draft        Redacted   PII         Redacted phone number and email address as
                                                              (JMD)              (CRT)                                                                                    Letter.msg                                      PII
  338 DOJ00014855   DOJ00014855   DOJ00014854   DOJ00014855   N/A                N/A            N/A                                                       11/3/2017 15:34 Letter (rev).docx        WIF        DPP         This is a draft of the Gary letter which contains
                                                                                                                                                                                                                          text which are different from the final version
                                                                                                                                                                                                                          and which reflect internal agency deliberations




  339 DOJ00014856   DOJ00014856   DOJ00014856   DOJ00014857   Herren, Chris      Gore, John     Aguiñaga, Ben        11/1/2017 18:31                                      Confidential & Close     Redacted   PII         Redacted phone number and email as PII
                                                              (CRT)              (CRT)          (CRT)                                                                     Hold: Draft Letter.msg
  340 DOJ00014857   DOJ00014857   DOJ00014856   DOJ00014857   N/A                N/A            N/A                                    John Gore         10/31/2017 11:17 Letter.docx              WIF        DPP         Draft of the final letter
  345 DOJ00014877   DOJ00014879   DOJ00014877   DOJ00014881   Gore, John (CRT)   Gary, Arthur   N/A                 11/22/2017 17:30                                      RE: Close Hold: Draft    Redacted   DPP; PII    Redacted phone numbers and emails as PII
                                                                                 (JMD)                                                                                    Letter.msg                                      Redacted intra-agency deliberative discussion
                                                                                                                                                                                                                          concerning a draft of the Gary letter

  346 DOJ00014880   DOJ00014880   DOJ00014877   DOJ00014881   N/A                N/A            N/A                                                      11/22/2017 17:24 Request for Citizenship WIF         DPP         This is a draft of the Gary letter which contains
                                                                                                                                                                          Information.Nov22 draft                         text which are different from the final version
                                                                                                                                                                          CLEAN.OGC.docx                                  and which reflect internal agency deliberations




  347 DOJ00014881   DOJ00014881   DOJ00014877   DOJ00014881   N/A                N/A            N/A                                                      11/22/2017 17:20 Request for Citizenship WIF         DPP         This is a draft of the Gary letter which contains
                                                                                                                                                                          Information.Nov22 draft                         text and comments which are different from
                                                                                                                                                                          REDLINE.OGC.docx                                the final version and which reflect internal
                                                                                                                                                                                                                          agency deliberations

  367 DOJ00014946   DOJ00014951   DOJ00014946   DOJ00014951   Gore, John (CRT) Gary, Arthur     N/A                  11/1/2017 13:44                                      Re 2020 census           Redacted   DPP         Redacted portions containing deliberations by
                                                                               (JMD)                                                                                      questions (52).msg                              agency attorneys concerning the possible
                                                                                                                                                                                                                          addition of a citizenship question, and PII that
                                                                                                                                                                                                                          could result in unsolicited contact.

  368 DOJ00014952   DOJ00014956   DOJ00014952   DOJ00014956   Gore, John (CRT) Gary, Arthur     N/A                  11/1/2017 13:43                                      Re 2020 census           Redacted   DPP; PII    Redacted portions containing deliberations by
                                                                               (JMD)                                                                                      questions (53).msg                              agency attorneys concerning the possible
                                                                                                                                                                                                                          addition of a citizenship question, and PII that
                                                                                                                                                                                                                          could result in unsolicited contact.

  369 DOJ00014957   DOJ00014961   DOJ00014957   DOJ00014961   Gary, Arthur       Gore, John     N/A                  11/1/2017 13:41                                      RE 2020 census           Redacted   DPP; PII    Redacted portions containing deliberations by
                                                              (JMD)              (CRT)                                                                                    questions (54).msg                              agency attorneys concerning the possible
                                                                                                                                                                                                                          addition of a citizenship question, and PII that
                                                                                                                                                                                                                          could result in unsolicited contact.

  370 DOJ00014962   DOJ00014966   DOJ00014962   DOJ00014966   Gary, Arthur       Gore, John     N/A                  11/1/2017 13:27                                      RE 2020 census           Redacted   DPP; PII    Redacted portions containing deliberations by
                                                              (JMD)              (CRT)                                                                                    questions (55).msg                              agency attorneys concerning the possible
                                                                                                                                                                                                                          addition of a citizenship question, and PII that
                                                                                                                                                                                                                          could result in unsolicited contact.

  371 DOJ00014967   DOJ00014971   DOJ00014967   DOJ00014971   Gary, Arthur       Gore, John     N/A                  11/1/2017 12:02                                      RE 2020 census           Redacted   DPP; PII    Redacted portions containing deliberations by
                                                              (JMD)              (CRT)                                                                                    questions (56).msg                              agency attorneys concerning the possible
                                                                                                                                                                                                                          addition of a citizenship question, and PII that
                                                                                                                                                                                                                          could result in unsolicited contact.

  372 DOJ00014972   DOJ00014976   DOJ00014972   DOJ00014976   Gore, John (CRT) Gary, Arthur     N/A                  11/1/2017 11:56                                      Re 2020 census           Redacted   DPP; PII    Redacted portions containing deliberations by
                                                                               (JMD)                                                                                      questions (57).msg                              agency attorneys concerning the possible
                                                                                                                                                                                                                          addition of a citizenship question, and PII that
                                                                                                                                                                                                                          could result in unsolicited contact.

  373 DOJ00014977   DOJ00014980   DOJ00014977   DOJ00014980   Gary, Arthur       Gore, John     N/A                  11/1/2017 11:45                                      RE 2020 census           Redacted   DPP; PII    Redacted portions containing deliberations by
                                                              (JMD)              (CRT)                                                                                    questions (58).msg                              agency attorneys concerning the possible
                                                                                                                                                                                                                          addition of a citizenship question, and PII that
                                                                                                                                                                                                                          could result in unsolicited contact.




Combined DOJ prod priv log 5-31-19_ Gore Memo Drafting                                                                                                                                                                                                                   3 of 20
                                                       Case 1:18-cv-02921-JMF Document 604-1 Filed 06/04/19 Page 7 of 69
                                                       Case 8:18-cv-01570-GJH Document 139-26 Filed 06/14/19 Page 5 of 21
Row   Prod.:Beg.    Prod.:End     Prod.:Beg.    Prod.:End     To               FROM           CC    DATE / SENT            AUTHOR   DATE TIME CRTD        FILENAME               Redacted   Privilege   Privilege Log Description
      Bate          Bates         Attac         Attac                                                                                                                            or
  374 DOJ00014981   DOJ00014984   DOJ00014981   DOJ00014984   Gore, John (CR1) Gary, Arthur   N/A        11/1/2017 11:43                                  RE 2020 census         Redacted   DPP; PII    Redacted portions containing deliberations by
                                                                               (JMD)                                                                      questions (59).msg                            agency attorneys concerning the possible
                                                                                                                                                                                                        addition of a citizenship question, and PII that
                                                                                                                                                                                                        could result in unsolicited contact.

  375 DOJ00014985   DOJ00014988   DOJ00014985   DOJ00014988   Gary, Arthur     Gore, John     N/A         11/1/2017 9:48                                  Re 2020 census         Redacted   DPP; PII    Redacted portions containing deliberations by
                                                              (JMD)            (CR1)                                                                      questions (60).msg                            agency attorneys concerning the possible
                                                                                                                                                                                                        addition of a citizenship question, and PII that
                                                                                                                                                                                                        could result in unsolicited contact.

  376 DOJ00014989   DOJ00014992   DOJ00014989   DOJ00014992   Gore, John (CR1) Gary, Arthur   N/A       10/31/2017 17:56                                  RE 2020 census         Redacted   DPP; PII    Redacted portions containing deliberations by
                                                                               (JMD)                                                                      questions (61).msg                            agency attorneys concerning the possible
                                                                                                                                                                                                        addition of a citizenship question, and PII that
                                                                                                                                                                                                        could result in unsolicited contact.

  377 DOJ00014993   DOJ00014995   DOJ00014993   DOJ00014995   Gary, Arthur     Gore, John     N/A       10/31/2017 15:35                                  RE 2020 census         Redacted   DPP; PII    Redacted portions containing deliberations by
                                                              (JMD)            (CR1)                                                                      questions (62).msg                            agency attorneys concerning the possible
                                                                                                                                                                                                        addition of a citizenship question, and PII that
                                                                                                                                                                                                        could result in unsolicited contact.

  383 DOJ00015008   DOJ00015013   DOJ00015008   DOJ00015013   Gore, John (CRT) Gary, Arthur   N/A        11/1/2017 14:57                                  Re 2020 census         Redacted   DPP; PII    Redacted portions containing deliberations by
                                                                               (JMD)                                                                      questions.msg                                 agency attorneys concerning the possible
                                                                                                                                                                                                        addition of a citizenship question, and PII that
                                                                                                                                                                                                        could result in unsolicited contact.

  391 DOJ00015057   DOJ00015061   DOJ00015057   DOJ00015063   Gary, Arthur     Gore, John     N/A        12/8/2017 15:57                                  RE Close Hold Draft    Redacted   DPP; PII    Redacted internal agency deliberations
                                                              (JMD)            (CR1)                                                                      Letter (38).msg                               concerning drafts of the Gary Letter, and PII
                                                                                                                                                                                                        that could lead to unsolicited contact.
  392 DOJ00015062   DOJ00015062   DOJ00015057   DOJ00015063   N/A              N/A            N/A                                          12/8/2017 11:28 Request for Citizenship WIF      DPP         Draft of Gary letter containing proposed
                                                                                                                                                           Information.Dec 8                            revisions and edits
                                                                                                                                                           REDLINE.docx

  393 DOJ00015063   DOJ00015063   DOJ00015057   DOJ00015063   N/A              N/A            N/A                                          12/8/2017 15:55 Request for Citizenship WIF      DPP         Draft version of Gary letter containing
                                                                                                                                                           Information.Dec 8                            proposed revisions and edits
                                                                                                                                                           CLEAN.docx

  394 DOJ00015064   DOJ00015067   DOJ00015064   DOJ00015069   Gary, Arthur     Gore, John     N/A       11/30/2017 16:21                                  RE Close Hold Draft    Redacted   DPP; PII    Email discussion concerning revisions to draft
                                                              (JMD)            (CR1)                                                                      Letter (39).msg                               of Gary letter. PII redacted to avoid unsolicited
                                                                                                                                                                                                        contact.
  395 DOJ00015068   DOJ00015068   DOJ00015064   DOJ00015069   N/A              N/A            N/A                                         11/30/2017 16:13 Request for Citizenship WIF      DPP         Draft of Gary letter, marked confidential,
                                                                                                                                                           Information.Nov30                            containing proposed revisions and edits
                                                                                                                                                           REDLINE.docx

  396 DOJ00015069   DOJ00015069   DOJ00015064   DOJ00015069   N/A              N/A            N/A                                         11/30/2017 16:16 Request for Citizenship WIF      DPP         Undated draft of Gary letter that is marked
                                                                                                                                                           Information.Nov30                            confidential
                                                                                                                                                           CLEAN.docx

  397 DOJ00015070   DOJ00015073   DOJ00015070   DOJ00015074   Gary, Arthur     Gore, John     N/A       11/27/2017 13:25                                  RE Close Hold Draft    Redacted   DPP; PII    Email discussion about revisions to a draft of
                                                              (JMD)            (CR1)                                                                      Letter (49).msg                               the Gary letter. PII redacted to avoid
                                                                                                                                                                                                        unsolicited contact.
  398 DOJ00015074   DOJ00015074   DOJ00015070   DOJ00015074   N/A              N/A            N/A                                         11/25/2017 16:28 Request for Citizenship WIF      DPP         Draft of Gary letter, marked confidential,
                                                                                                                                                           Information.Nov26                            containing proposed revisions and edits
                                                                                                                                                           REDLINE.docx

  399 DOJ00015075   DOJ00015077   DOJ00015075   DOJ00015078   Gary, Arthur     Gore, John     N/A       11/25/2017 16:32                                  RE Close Hold Draft    Redacted   DPP; PII    Email discussion regarding revisions and edits
                                                              (JMD)            (CR1)                                                                      Letter (50).msg                               to a draft of the Gary letter. PII redacted to
                                                                                                                                                                                                        avoid unsolicited contact.
  400 DOJ00015078   DOJ00015078   DOJ00015075   DOJ00015078   N/A              N/A            N/A                                         11/25/2017 16:28 Request for Citizenship WIF      DPP         Draft of Gary letter, marked confidential,
                                                                                                                                                           Information.Nov26                            containing proposed revisions and edits
                                                                                                                                                           REDLINE.docx

  401 DOJ00015079   DOJ00015081   DOJ00015079   DOJ00015083   Gore, John (CR1) Gary, Arthur   N/A       11/22/2017 17:30                                  RE Close Hold Draft    Redacted   DPP; PII    Email discussion of revisions and edits to a
                                                                               (JMD)                                                                      Letter (51).msg                               draft of the Gary letter. PII redacted to avoid
                                                                                                                                                                                                        unsolicited contact.




Combined DOJ prod priv log 5-31-19_ Gore Memo Drafting                                                                                                                                                                                                    4 of 20
                                                       Case 1:18-cv-02921-JMF Document 604-1 Filed 06/04/19 Page 8 of 69
                                                       Case 8:18-cv-01570-GJH Document 139-26 Filed 06/14/19 Page 6 of 21
Row   Prod.:Beg.    Prod.:End     Prod.:Beg.    Prod.:End     To                 FROM         CC              DATE / SENT           AUTHOR      DATE TIME CRTD         FILENAME                Redacted    Privilege   Privilege Log Description
      Bate          Bates         Attac         Attac                                                                                                                                          or
  402 DOJ00015082   DOJ00015082   DOJ00015079   DOJ00015083   N/A                N/A          N/A                                                     11/22/2017 17:24 Request for Citizenship WIF         DPP         Undated draft of Gary letter that is marked
                                                                                                                                                                       Information.Nov22 draft                         confidential
                                                                                                                                                                       CLEAN.OGC.docx


  403 DOJ00015083   DOJ00015083   DOJ00015079   DOJ00015083   N/A                N/A          N/A                                                     11/22/2017 17:20 Request for Citizenship WIF         DPP         Draft of Gary letter, marked confidential,
                                                                                                                                                                       Information.Nov22 draft                         containing proposed revisions and edits
                                                                                                                                                                       REDLINE.OGC.docx


  404 DOJ00015084   DOJ00015088   DOJ00015084   DOJ00015089   Gary, Arthur       Gore, John   N/A                 12/8/2017 16:42                                      RE Close Hold Draft      Redacted   DPP; PII    Email discussion regarding revisions and edits
                                                              (JMD)              (CRT)                                                                                 Letter.msg                                      to a draft of the Gary letter. PII redacted to
                                                                                                                                                                                                                       avoid unsolicited contact.
  405 DOJ00015089   DOJ00015089   DOJ00015084   DOJ00015089   N/A                N/A          N/A                                                      12/8/2017 16:41 Request for Citizenship WIF         DPP         Draft of Gary letter, marked confidential,
                                                                                                                                                                       Information.Dec 8                               containing proposed revisions and edits
                                                                                                                                                                       REDLINE edits
                                                                                                                                                                       (002).docx

  418 DOJ00015131   DOJ00015131   DOJ00015130   DOJ00015131   N/A                N/A          N/A                                                     12/11/2017 19:00 Request for Citizenship WIF         DPP         Draft letter being circled for comments by
                                                                                                                                                                       Information.Dec 11                              Arthur Gary.
                                                                                                                                                                       FINAL.docx

  419 DOJ00015134   DOJ00015134   DOJ00015133   DOJ00015134   N/A                N/A          N/A                                                     11/29/2017 10:19 Request for Citizenship WIF         DPP         Draft letter from Arthur Gary.
                                                                                                                                                                       Information.Nov29
                                                                                                                                                                       FINAL.docx

  421 DOJ00015137   DOJ00015137   DOJ00015136   DOJ00015137   N/A                N/A          N/A                                                     12/12/2017 13:27 U. S. Census Bureau Dr. WIF         DPP         Draft Gary letter.
                                                                                                                                                                       Jarmin (Revised Dec.
                                                                                                                                                                       12th).pdf
  422 DOJ00015197   DOJ00015197   DOJ00015197   DOJ00015197   N/A                N/A          N/A                                                                                              WIF         ACP; AWP; Note from James Uthmeier to John Gore
                                                                                                                                                                                                           DPP       accompanying memorandum written by James
                                                                                                                                                                                                                     Uthmeier. Uthmeier prepared this document
                                                                                                                                                                                                                     for the purpose of obtaining legal advice from
                                                                                                                                                                                                                     the Department of Justice, and in anticipation
                                                                                                                                                                                                                     of litigation. This document was considered by
                                                                                                                                                                                                                     DOJ to aid in their deliberations concerning
                                                                                                                                                                                                                     whether to request the addition of a citizenship
                                                                                                                                                                                                                     question.
  423 DOJ00015198   DOJ00015198   DOJ00015198   DOJ00015198   N/A                N/A          N/A                                                                                               WIF        ACP; AWP; Memorandum written by James Uthmeier for
                                                                                                                                                                                                           DPP       the purpose of providing legal advice to his
                                                                                                                                                                                                                     client and to aid in Commerce’s deliberations
                                                                                                                                                                                                                     about whether or not to add a citizenship
                                                                                                                                                                                                                     question to the census, and in anticipation of
                                                                                                                                                                                                                     litigation. The document was also shared with
                                                                                                                                                                                                                     John Gore for the purpose of obtaining legal
                                                                                                                                                                                                                     advice from the Department of Justice, and
                                                                                                                                                                                                                     considered by DOJ to aid in their deliberations
                                                                                                                                                                                                                     concerning whether to request the addition of a
                                                                                                                                                                                                                     citizenship question.

  424 DOJ00015199   DOJ00015199   DOJ00015199   DOJ00015199   N/A                N/A          N/A                                                                                               WIF        DPP
  425 DOJ00015200   DOJ00015200   DOJ00015200   DOJ00015200   N/A                N/A          N/A                                                                                               WIF        DPP         Draft powerpoint presentation containing
                                                                                                                                                                                                                       deliberative material on the critical objective
                                                                                                                                                                                                                       for Census 2020.
  513 DOJ00020885   DOJ00020885   DOJ00020885   DOJ00020886   Pickett, Bethany   Aguiñaga, Ben N/A                11/3/2017 14:03                                      FW: Confidential &       Redacted   PII         Redacted PII to avoid unsolicited contact.
                                                              (CRT)              (CRT)                                                                                 Close Hold: Draft
                                                                                                                                                                       Letter.msg
  514 DOJ00020886   DOJ00020886   DOJ00020885   DOJ00020886   N/A                N/A          N/A                                   John Gore         10/31/2017 11:17 Letter.docx              WIF        DPP         Predecisional draft of letter from Gary to
                                                                                                                                                                                                                       Jarmin re "Request to Reinstate Citizenship
                                                                                                                                                                                                                       Question on 2020 Census Questionnaire"
  589 DOJ00028339   DOJ00028339   DOJ00028339   DOJ00028340   Herren, Chris      Gore, John   Aguiñaga, Ben       11/1/2017 18:31                                      Confidential & Close     Redacted   PII         Redacted PII to avoid unsolicited contact
                                                              (CRT)              (CRT)        (CRT)                                                                    Hold: Draft Letter.msg
  590 DOJ00028340   DOJ00028340   DOJ00028339   DOJ00028340   N/A                N/A          N/A                                   John Gore         10/31/2017 11:17 Letter.docx              WIF        ACP; AWP; Draft copy of the Gary letter attached to
                                                                                                                                                                                                           DPP       internal DOJ CRT attorney email.

  597 DOJ00028374   DOJ00028374   DOJ00028359   DOJ00028387   N/A                N/A          N/A                                                      2/12/2018 14:09 Email 1 -                Redacted   PII         PII redacted to avoid unsolicited contact
                                                                                                                                                                       11.01.2017.pdf

Combined DOJ prod priv log 5-31-19_ Gore Memo Drafting                                                                                                                                                                                                                   5 of 20
                                                       Case 1:18-cv-02921-JMF Document 604-1 Filed 06/04/19 Page 9 of 69
                                                       Case 8:18-cv-01570-GJH Document 139-26 Filed 06/14/19 Page 7 of 21
Row   Prod.:Beg.    Prod.:End     Prod.:Beg.    Prod.:End     To                 FROM          CC              DATE / SENT            AUTHOR      DATE TIME CRTD         FILENAME                 Redacted   Privilege   Privilege Log Description
      Bate          Bates         Attac         Attac                                                                                                                                             or
  598 DOJ00028375   DOJ00028375   DOJ00028359   DOJ00028387   N/A                N/A           N/A                                    John Gore         10/31/2017 11:17 Email 1 -                WIF        DPP         draft of letter from DOJ to DOC
                                                                                                                                                                         11.01.2017.pdf^Letter.
                                                                                                                                                                         docx
  599 DOJ00028377   DOJ00028377   DOJ00028359   DOJ00028387   N/A                N/A           N/A                                                       2/12/2018 14:05 Email 2 -                Redacted   PII         PII removed to avoid unsolicited contact.
                                                                                                                                                                         11.01.2017.pdf
  600 DOJ00028379   DOJ00028379   DOJ00028359   DOJ00028387   N/A                N/A           N/A                                                       2/12/2018 14:06 Email 3 -                Redacted   PII         PII redacted to avoid unsolicited contact.
                                                                                                                                                                         11.03.2017.pdf
  601 DOJ00028380   DOJ00028380   DOJ00028359   DOJ00028387   N/A                N/A           N/A                                                       11/3/2017 14:04 Email 3 -                WIF        DPP         draft letter from DOJ to DOC, with redlines
                                                                                                                                                                         11.03.2017.pdf^Letter                           and comments
                                                                                                                                                                         (rev).docx
  602 DOJ00028382   DOJ00028383   DOJ00028359   DOJ00028387   N/A                N/A           N/A                                                       2/12/2018 14:10 Email 4 -                Redacted   PII         PII redacted to avoid unsolicited contact.
                                                                                                                                                                         11.03.2017.pdf
  603 DOJ00028385   DOJ00028386   DOJ00028359   DOJ00028387   N/A                N/A           N/A                                                       2/12/2018 14:11 Email 5 -                Redacted   PII         PII redacted to avoid unsolicited contact.
                                                                                                                                                                         11.03.2017.pdf
  613 DOJ00029550   DOJ00029550   DOJ00029550   DOJ00029551   Gore, John (CRT) Herren, Chris   Aguiñaga, Ben        11/3/2017 14:09                                      RE: Confidential &       Redacted   PII         Redacted PII to avoid unsolicited contact.
                                                                               (CRT)           (CRT)                                                                     Close Hold: Draft
                                                                                                                                                                         Letter.msg
  614 DOJ00029551   DOJ00029551   DOJ00029550   DOJ00029551   N/A                N/A           N/A                                                       11/3/2017 14:04 Letter (rev).docx        WIF        DPP         Draft of letter from Arthur Gary to Acting
                                                                                                                                                                                                                         Director of Census Bureau, including attorney
                                                                                                                                                                                                                         edits and comments.
  615 DOJ00029552   DOJ00029555   DOJ00029552   DOJ00029555   Gary, Arthur       Gore, John    N/A                   11/1/2017 9:48                                      Re: 2020 census          Redacted   DPP; PII    Redacted portions containing deliberations by
                                                              (JMD)              (CRT)                                                                                   questions.msg                                   agency attorneys concerning the possible
                                                                                                                                                                                                                         addition of a citizenship question, and PII that
                                                                                                                                                                                                                         could result in unsolicited contact.

  616 DOJ00029556   DOJ00029557   DOJ00029556   DOJ00029557   Tucker, Rachael    Gore, John    Troester,           11/30/2017 10:08                                      Re: Census Letter.msg    Redacted   DPP; PII    Redacted portions contain attorney discussion
                                                              (OAG)              (CRT)         Robert J.                                                                                                                 regarding a draft of the Gary letter that would
                                                                                               (ODAG)                                                                                                                    reveal internal DOJ advice and opinions about
                                                                                                                                                                                                                         the content of the letter and pre-date the final
                                                                                                                                                                                                                         letter. PII also redacted to avoid unsolicited
                                                                                                                                                                                                                         contact.
  617 DOJ00029558   DOJ00029558   DOJ00029558   DOJ00029558   Tucker, Rachael    Gore, John    Troester,            11/30/2017 7:31                                      Re: Census Letter.msg    Redacted   DPP; PII    Redacted portions contain attorney discussion
                                                              (OAG)              (CRT)         Robert J.                                                                                                                 regarding a draft of the Gary letter that would
                                                                                               (ODAG)                                                                                                                    reveal internal DOJ advice and opinions about
                                                                                                                                                                                                                         the content of the letter and pre-date the final
                                                                                                                                                                                                                         letter. PII also redacted to avoid unsolicited
                                                                                                                                                                                                                         contact.
  620 DOJ00029561   DOJ00029563   DOJ00029561   DOJ00029563   Tucker, Rachael    Gore, John    Troester,            12/4/2017 12:34                                      Re: Census Letter.msg    Redacted   DPP; PII    Redacted internal agency discussions
                                                              (OAG)              (CRT)         Robert J.                                                                                                                 regarding changes to a draft of the Gary Letter
                                                                                               (ODAG)                                                                                                                    and the proposed process for issuing the Gary
                                                                                                                                                                                                                         Letter. Redacted phone numbers and emails as
                                                                                                                                                                                                                         PII.
  621 DOJ00029564   DOJ00029566   DOJ00029564   DOJ00029566   Troester, Robert J. Gore, John   N/A                  12/4/2017 11:29                                      Re: Census Letter.msg    Redacted   DPP; PII    Redacted internal agency discussions
                                                              (ODAG); Tucker, (CRT)                                                                                                                                      regarding changes to a draft of the Gary Letter
                                                              Rachael (OAG)                                                                                                                                              and the proposed process for issuing the Gary
                                                                                                                                                                                                                         Letter. Redacted phone numbers and emails as
                                                                                                                                                                                                                         PII.
  651 DOJ00029779   DOJ00029780   DOJ00029779   DOJ00029780   Gore, John (CRT) Tucker,       Troester,             11/30/2017 10:17                                      RE: Census Letter.msg    Redacted   DPP; PII    Redacted internal agency discussions
                                                                               Rachael (OAG) Robert J.                                                                                                                   regarding changes to a draft of the Gary Letter
                                                                                             (ODAG)                                                                                                                      and the proposed process for issuing the Gary
                                                                                                                                                                                                                         Letter. Redacted phone numbers and emails as
                                                                                                                                                                                                                         PII.
  652 DOJ00029781   DOJ00029782   DOJ00029781   DOJ00029782   Troester, Robert J. Tucker,       N/A                 11/30/2017 9:38                                      RE: Census Letter.msg    Redacted   DPP; PII    Redacted internal agency discussions
                                                              (ODAG); Gore,       Rachael (OAG)                                                                                                                          regarding changes to a draft of the Gary Letter
                                                              John (CRT)                                                                                                                                                 and the proposed process for issuing the Gary
                                                                                                                                                                                                                         Letter. Redacted phone numbers and emails as
                                                                                                                                                                                                                         PII.
  653 DOJ00029783   DOJ00029783   DOJ00029783   DOJ00029783   Gore, John (CRT); Tucker,         N/A                11/27/2017 15:55                                      RE: Census Letter.msg    Redacted   DPP; PII    Redacted internal agency discussions
                                                              Troester, Robert J. Rachael (OAG)                                                                                                                          regarding changes to a draft of the Gary Letter
                                                              (ODAG)                                                                                                                                                     and the proposed process for issuing the Gary
                                                                                                                                                                                                                         Letter. Redacted phone numbers and emails as
                                                                                                                                                                                                                         PII.
  654 DOJ00029784   DOJ00029786   DOJ00029784   DOJ00029786   Gore, John (CRT); Tucker,         N/A                 12/4/2017 11:50                                      RE: Census Letter.msg    Redacted   DPP; PII    Redacted internal agency discussions
                                                              Troester, Robert J. Rachael (OAG)                                                                                                                          regarding changes to a draft of the Gary Letter
                                                              (ODAG)                                                                                                                                                     and the proposed process for issuing the Gary
                                                                                                                                                                                                                         Letter. Redacted phone numbers and emails as
                                                                                                                                                                                                                         PII.

Combined DOJ prod priv log 5-31-19_ Gore Memo Drafting                                                                                                                                                                                                                  6 of 20
                                                        Case 1:18-cv-02921-JMF Document 604-1 Filed 06/04/19 Page 10 of 69
                                                        Case 8:18-cv-01570-GJH Document 139-26 Filed 06/14/19 Page 8 of 21
Row   Prod.:Beg.    Prod.:End     Prod.:Beg.    Prod.:End     To                 FROM          CC          DATE / SENT             AUTHOR   DATE TIME CRTD   FILENAME                Redacted   Privilege   Privilege Log Description
      Bate          Bates         Attac         Attac                                                                                                                                or
  655 DOJ00029787   DOJ00029788   DOJ00029787   DOJ00029788   Tucker, Rachael    Troester,     N/A             11/30/2017 10:18                              RE: Census Letter.msg   Redacted   DPP; PII    Redacted internal agency discussions
                                                              (OAG); Gore,       Robert J.                                                                                                                  regarding changes to a draft of the Gary Letter
                                                              John (CRT)         (ODAG)                                                                                                                     and the proposed process for issuing the Gary
                                                                                                                                                                                                            Letter. Redacted phone numbers and emails as
                                                                                                                                                                                                            PII.
  737 DOJ00030703   DOJ00030707   DOJ00030703   DOJ00030707   Gore, John (CRT) Gary, Arthur    N/A              11/1/2017 11:56                              Re: 2020 census         Redacted   DPP; PII    Redacted portions containing deliberations by
                                                                               (JMD)                                                                         questions.msg                                  agency attorneys concerning the possible
                                                                                                                                                                                                            addition of a citizenship question, and PII that
                                                                                                                                                                                                            could result in unsolicited contact.

  738 DOJ00030708   DOJ00030711   DOJ00030708   DOJ00030711   Gore, John (CRT) Gary, Arthur    N/A              11/1/2017 11:43                              RE: 2020 census         Redacted   DPP; PII    Redacted portions containing deliberations by
                                                                               (JMD)                                                                         questions.msg                                  agency attorneys concerning the possible
                                                                                                                                                                                                            addition of a citizenship question, and PII that
                                                                                                                                                                                                            could result in unsolicited contact.

  739 DOJ00030712   DOJ00030715   DOJ00030712   DOJ00030715   Gore, John (CRT) Gary, Arthur    N/A             10/31/2017 17:56                              RE: 2020 census         Redacted   DPP; PII    Redacted portions containing deliberations by
                                                                               (JMD)                                                                         questions.msg                                  agency attorneys concerning the possible
                                                                                                                                                                                                            addition of a citizenship question, and PII that
                                                                                                                                                                                                            could result in unsolicited contact.

  748 DOJ00030733   DOJ00030738   DOJ00030733   DOJ00030738   Gore, John (CRT) Gary, Arthur    N/A              11/1/2017 14:57                              Re: 2020 census         Redacted   DPP; PII    Redacted portions containing deliberations by
                                                                               (JMD)                                                                         questions.msg                                  agency attorneys concerning the possible
                                                                                                                                                                                                            addition of a citizenship question, and PII that
                                                                                                                                                                                                            could result in unsolicited contact.

  749 DOJ00030739   DOJ00030744   DOJ00030739   DOJ00030744   Gore, John (CRT) Gary, Arthur    N/A              11/1/2017 13:44                              Re: 2020 census         Redacted   DPP; PII    Redacted portions containing deliberations by
                                                                               (JMD)                                                                         questions.msg                                  agency attorneys concerning the possible
                                                                                                                                                                                                            addition of a citizenship question, and PII that
                                                                                                                                                                                                            could result in unsolicited contact.

  750 DOJ00030745   DOJ00030749   DOJ00030745   DOJ00030749   Gore, John (CRT) Gary, Arthur    N/A              11/1/2017 13:43                              Re: 2020 census         Redacted   DPP; PII    Redacted portions containing deliberations by
                                                                               (JMD)                                                                         questions.msg                                  agency attorneys concerning the possible
                                                                                                                                                                                                            addition of a citizenship question, and PII that
                                                                                                                                                                                                            could result in unsolicited contact.

  807 DOJ00032176   DOJ00032179   DOJ00032176   DOJ00032179   Gary, Arthur       Gore, John    N/A              11/1/2017 11:45                              RE: 2020 census         Redacted   DPP; PII    Redacted portions containing deliberations by
                                                              (JMD)              (CRT)                                                                       questions.msg                                  agency attorneys concerning the possible
                                                                                                                                                                                                            addition of a citizenship question, and PII that
                                                                                                                                                                                                            could result in unsolicited contact.

  808 DOJ00032180   DOJ00032183   DOJ00032180   DOJ00032183   Gary, Arthur       Gore, John    N/A                11/1/2017 9:48                             Re: 2020 census         Redacted   DPP; PII    Redacted portions containing deliberations by
                                                              (JMD)              (CRT)                                                                       questions.msg                                  agency attorneys concerning the possible
                                                                                                                                                                                                            addition of a citizenship question, and PII that
                                                                                                                                                                                                            could result in unsolicited contact.

  809 DOJ00032184   DOJ00032186   DOJ00032184   DOJ00032186   Gary, Arthur       Gore, John    N/A             10/31/2017 15:35                              RE: 2020 census         Redacted   DPP; PII    Redacted portions containing deliberations by
                                                              (JMD)              (CRT)                                                                       questions.msg                                  agency attorneys concerning the possible
                                                                                                                                                                                                            addition of a citizenship question, and PII that
                                                                                                                                                                                                            could result in unsolicited contact.

  810 DOJ00032187   DOJ00032187   DOJ00032187   DOJ00032187   Tucker, Rachael    Gore, John    Troester,        11/30/2017 7:31                              Re: Census Letter.msg   Redacted   AWP; DPP; PII redacted to avoid unsolicited contact.
                                                              (OAG)              (CRT)         Robert J.                                                                                        PII
                                                                                               (ODAG)
  892 DOJ00034044   DOJ00034046   DOJ00034044   DOJ00034046   Tucker, Rachael    Gore, John    Troester,   12/4/17 12:34 PM                                  Re: Census Letter.msg   Redacted   DPP; PII    Redacted internal agency discussions
                                                              (OAG)              (CRT)         Robert J.                                                                                                    regarding changes to a draft of the Gary Letter
                                                                                               (ODAG)                                                                                                       and the proposed process for issuing the Gary
                                                                                                                                                                                                            Letter. Redacted phone numbers and emails
                                                                                                                                                                                                            as PII.
  893 DOJ00034047   DOJ00034049   DOJ00034047   DOJ00034049   Troester, Robert J. Gore, John   N/A         12/4/17 11:29 AM                                  Re: Census Letter.msg   Redacted   DPP; PII    Redacted internal agency discussions
                                                              (ODAG) ; Tucker, (CRT)                                                                                                                        regarding changes to a draft of the Gary Letter
                                                              Rachael (OAG)                                                                                                                                 and the proposed process for issuing the Gary
                                                                                                                                                                                                            Letter. Redacted phone numbers and emails
                                                                                                                                                                                                            as PII.




Combined DOJ prod priv log 5-31-19_ Gore Memo Drafting                                                                                                                                                                                                     7 of 20
                                                        Case 1:18-cv-02921-JMF Document 604-1 Filed 06/04/19 Page 11 of 69
                                                        Case 8:18-cv-01570-GJH Document 139-26 Filed 06/14/19 Page 9 of 21
Row   Prod.:Beg.    Prod.:End     Prod.:Beg.    Prod.:End     To                 FROM           CC    DATE / SENT        AUTHOR   DATE TIME CRTD   FILENAME             Redacted   Privilege   Privilege Log Description
      Bate          Bates         Attac         Attac                                                                                                                   or
  949 DOJ00034403   DOJ00034407   DOJ00034403   DOJ00034407   Gary, Arthur       Gore, John     N/A   11/1/17 1:41 PM                              RE: 2020 census      Redacted   DPP; PII    Redacted portions containing deliberations by
                                                              (JMD)              (CRT)                                                             questions.msg                               agency attorneys concerning the possible
                                                                                                                                                                                               addition of a citizenship question, and PII that
                                                                                                                                                                                               could result in unsolicited contact.

  950 DOJ00034408   DOJ00034412   DOJ00034408   DOJ00034412   Gary, Arthur       Gore, John     N/A   11/1/17 1:27 PM                              RE: 2020 census      Redacted   DPP; PII    Redacted portions containing deliberations by
                                                              (JMD)              (CRT)                                                             questions.msg                               agency attorneys concerning the possible
                                                                                                                                                                                               addition of a citizenship question, and PII that
                                                                                                                                                                                               could result in unsolicited contact.

  957 DOJ00034421   DOJ00034425   DOJ00034421   DOJ00034425   Gary, Arthur       Gore, John     N/A   11/1/17 12:02 PM                             RE: 2020 census      Redacted   DPP; PII    Redacted portions containing deliberations by
                                                              (JMD)              (CRT)                                                             questions.msg                               agency attorneys concerning the possible
                                                                                                                                                                                               addition of a citizenship question, and PII that
                                                                                                                                                                                               could result in unsolicited contact.

 1039 DOJ00034584   DOJ00034586   DOJ00034584   DOJ00034586   Gary, Arthur       Gore, John     N/A   10/31/17 3:35 PM                             201710319478683 20   Redacted   DPP; PII    Email chain between two DOJ attorneys,
                                                              (JMD)              (CRT)                                                             1710311935320000 Z                          discussing questions and concerns in regard to
                                                                                                                                                   D02044E31982761A87                          adding a citizenship question to the 2020
                                                                                                                                                   29623C7E11E761.EML                          Census. Redacted portions would reveal DOJ's
                                                                                                                                                                                               deliberative process concerning the ultimate
                                                                                                                                                                                               decision as to whether to request the addition
                                                                                                                                                                                               of a citizenship question to the census. Private
                                                                                                                                                                                               contact information also redacted to avoid
                                                                                                                                                                                               unsolicited contact.


 1040 DOJ00034587   DOJ00034590   DOJ00034587   DOJ00034590   Gore, John (CRT)   Gary, Arthur   N/A   10/31/17 5:56 PM                             201710319487261 20   Redacted   DPP; PII    Email chain between two DOJ attorneys,
                                                                                 (JMD)                                                             1710312156550000 Z                          discussing questions and concerns in regard to
                                                                                                                                                   E0F4343E0028A186B9                          adding a citizenship question to the 2020
                                                                                                                                                   CA5016FC77E121.EML                          Census. Redacted portions would reveal DOJ's
                                                                                                                                                                                               deliberative process concerning the ultimate
                                                                                                                                                                                               decision as to whether to request the addition
                                                                                                                                                                                               of a citizenship question to the census. Private
                                                                                                                                                                                               contact information also redacted to avoid
                                                                                                                                                                                               unsolicited contact.


 1041 DOJ00034591   DOJ00034594   DOJ00034591   DOJ00034594   Gary, Arthur       Gore, John     N/A   11/1/17 9:48 AM                              201711019544205 20   Redacted   DPP; PII    Email chain between two DOJ attorneys,
                                                              (JMD)              (CRT)                                                             1711011348200000 Z                          discussing questions and concerns in regard to
                                                                                                                                                   90506F9C550055A05A                          adding a citizenship question to the 2020
                                                                                                                                                   564837126BE9E1.EML                          Census. Redacted portions would reveal DOJ's
                                                                                                                                                                                               deliberative process concerning the ultimate
                                                                                                                                                                                               decision as to whether to request the addition
                                                                                                                                                                                               of a citizenship question to the census. Private
                                                                                                                                                                                               contact information also redacted to avoid
                                                                                                                                                                                               unsolicited contact.


 1042 DOJ00034595   DOJ00034598   DOJ00034595   DOJ00034598   Gore, John (CRT)   Gary, Arthur   N/A   11/1/17 11:43 AM                             201711019551161 20   Redacted   DPP; PII    Email chain between two DOJ attorneys,
                                                                                 (JMD)                                                             1711011543140000 Z                          discussing questions and concerns in regard to
                                                                                                                                                   A0B834F14D152BE1F1                          adding a citizenship question to the 2020
                                                                                                                                                   BB06A444E35051.EML                          Census. Redacted portions would reveal DOJ's
                                                                                                                                                                                               deliberative process concerning the ultimate
                                                                                                                                                                                               decision as to whether to request the addition
                                                                                                                                                                                               of a citizenship question to the census. Private
                                                                                                                                                                                               contact information also redacted to avoid
                                                                                                                                                                                               unsolicited contact.




Combined DOJ prod priv log 5-31-19_ Gore Memo Drafting                                                                                                                                                                                       8 of 20
                                                       Case 1:18-cv-02921-JMF Document 604-1 Filed 06/04/19 Page 12 of 69
                                                       Case 8:18-cv-01570-GJH Document 139-26 Filed 06/14/19 Page 10 of 21
Row   Prod.:Beg.    Prod.:End     Prod.:Beg.    Prod.:End     To                 FROM           CC    DATE / SENT        AUTHOR   DATE TIME CRTD   FILENAME             Redacted   Privilege   Privilege Log Description
      Bate          Bates         Attac         Attac                                                                                                                   or
 1043 DOJ00034599   DOJ00034602   DOJ00034599   DOJ00034602   Gary, Arthur       Gore, John     N/A   11/1/17 11:45 AM                             201711019551221 20   Redacted   DPP; PII    Email chain between two DOJ attorneys,
                                                              (JMD)              (CRT)                                                             1711011545250000 Z                          discussing questions and concerns in regard to
                                                                                                                                                   A0BC30F8DD258CC1E4                          adding a citizenship question to the 2020
                                                                                                                                                   A275E73867B5D1.EML                          Census. Redacted portions would reveal DOJ's
                                                                                                                                                                                               deliberative process concerning the ultimate
                                                                                                                                                                                               decision as to whether to request the addition
                                                                                                                                                                                               of a citizenship question to the census. Private
                                                                                                                                                                                               contact information also redacted to avoid
                                                                                                                                                                                               unsolicited contact.


 1044 DOJ00034603   DOJ00034607   DOJ00034603   DOJ00034607   Gore, John (CRT)   Gary, Arthur   N/A   11/1/17 11:56 AM                             201711019551882 20   Redacted   AWP; DPP    Email chain between two DOJ attorneys,
                                                                                 (JMD)                                                             1711011556140000 Z                          discussing questions and concerns in regard to
                                                                                                                                                   A0E84B1ED371BFE102                          adding a citizenship question to the 2020
                                                                                                                                                   E5028074343CE1.EML                          Census. Redacted portions would reveal DOJ's
                                                                                                                                                                                               deliberative process concerning the ultimate
                                                                                                                                                                                               decision as to whether to request the addition
                                                                                                                                                                                               of a citizenship question to the census. Private
                                                                                                                                                                                               contact information also redacted to avoid
                                                                                                                                                                                               unsolicited contact.


 1045 DOJ00034608   DOJ00034612   DOJ00034608   DOJ00034612   Gary, Arthur       Gore, John     N/A   11/1/17 1:27 PM                              201711019557342 20   Redacted   DPP; PII    Email chain between two DOJ attorneys,
                                                              (JMD)              (CRT)                                                             1711011727090000 Z                          discussing questions and concerns in regard to
                                                                                                                                                   B0EC48C329843D9401                          adding a citizenship question to the 2020
                                                                                                                                                   EB62EBFFB82BA1.EML                          Census. Redacted portions would reveal DOJ's
                                                                                                                                                                                               deliberative process concerning the ultimate
                                                                                                                                                                                               decision as to whether to request the addition
                                                                                                                                                                                               of a citizenship question to the census. Private
                                                                                                                                                                                               contact information also redacted to avoid
                                                                                                                                                                                               unsolicited contact.


 1046 DOJ00034613   DOJ00034617   DOJ00034613   DOJ00034617   Gary, Arthur       Gore, John     N/A   11/1/17 1:41 PM                              201711019558243 20 Redacted     DPP; PII    Email chain between two DOJ attorneys,
                                                              (JMD)              (CRT)                                                             1711011741550000 Z                          discussing questions and concerns in regard to
                                                                                                                                                   B1286B641DDEE38626                          adding a citizenship question to the 2020
                                                                                                                                                   FA7DB9BB183181.EML                          Census. Redacted portions would reveal DOJ's
                                                                                                                                                                                               deliberative process concerning the ultimate
                                                                                                                                                                                               decision as to whether to request the addition
                                                                                                                                                                                               of a citizenship question to the census. Private
                                                                                                                                                                                               contact information also redacted to avoid
                                                                                                                                                                                               unsolicited contact.


 1047 DOJ00034618   DOJ00034622   DOJ00034618   DOJ00034622   Gore, John (CRT)   Gary, Arthur   N/A   11/1/17 1:43 PM                              201711019558361 20   Redacted   DPP; PII    Email chain between two DOJ attorneys,
                                                                                 (JMD)                                                             1711011743390000 Z                          discussing questions and concerns in regard to
                                                                                                                                                   B13044DE82A927CF86                          adding a citizenship question to the 2020
                                                                                                                                                   2200A0B1175361.EML                          Census. Redacted portions would reveal DOJ's
                                                                                                                                                                                               deliberative process concerning the ultimate
                                                                                                                                                                                               decision as to whether to request the addition
                                                                                                                                                                                               of a citizenship question to the census. Private
                                                                                                                                                                                               contact information also redacted to avoid
                                                                                                                                                                                               unsolicited contact.


 1048 DOJ00034623   DOJ00034628   DOJ00034623   DOJ00034628   Gore, John (CR1)   Gary, Arthur   N/A   11/1/17 1:44 PM                              201711019558481 20 Redacted     DPP; PII    Email chain between two DOJ attorneys,
                                                                                 (JMD)                                                             1711011744540000 Z                          discussing questions and concerns in regard to
                                                                                                                                                   B1384C6236D3C80FEE                          adding a citizenship question to the 2020
                                                                                                                                                   ACEA614D85A591.EML                          Census. Redacted portions would reveal DOJ's
                                                                                                                                                                                               deliberative process concerning the ultimate
                                                                                                                                                                                               decision as to whether to request the addition
                                                                                                                                                                                               of a citizenship question to the census. Private
                                                                                                                                                                                               contact information also redacted to avoid
                                                                                                                                                                                               unsolicited contact.




Combined DOJ prod priv log 5-31-19_ Gore Memo Drafting                                                                                                                                                                                       9 of 20
                                                       Case 1:18-cv-02921-JMF Document 604-1 Filed 06/04/19 Page 13 of 69
                                                       Case 8:18-cv-01570-GJH Document 139-26 Filed 06/14/19 Page 11 of 21
Row   Prod.:Beg.    Prod.:End     Prod.:Beg.    Prod.:End     To                 FROM           CC    DATE / SENT        AUTHOR   DATE TIME CRTD     FILENAME               Redacted   Privilege   Privilege Log Description
      Bate          Bates         Attac         Attac                                                                                                                       or
 1049 DOJ00034629   DOJ00034633   DOJ00034629   DOJ00034633   Gary, Arthur       Gore, John     N/A   11/1/17 12:02 PM                               201711019562146 20     Redacted   DPP; PII    Email chain between two DOJ attorneys,
                                                              (JMD)              (CR1)                                                               1711011602130000 Z                            discussing questions and concerns in regard to
                                                                                                                                                     C0C4865264DF786FA4                            adding a citizenship question to the 2020
                                                                                                                                                     7BC0A2FE2A5E91.EML                            Census. Redacted portions would reveal DOJ's
                                                                                                                                                                                                   deliberative process concerning the ultimate
                                                                                                                                                                                                   decision as to whether to request the addition
                                                                                                                                                                                                   of a citizenship question to the census. Private
                                                                                                                                                                                                   contact information also redacted to avoid
                                                                                                                                                                                                   unsolicited contact.


 1050 DOJ00034634   DOJ00034639   DOJ00034634   DOJ00034639   Gore, John (CR1)   Gary, Arthur   N/A   11/1/17 2:57 PM                                201711019562808 20 Redacted       DPP; PII    Email chain between two DOJ attorneys,
                                                                                 (JMD)                                                               1711011857580000 Z                            discussing questions and concerns in regard to
                                                                                                                                                     C0F0BF7E8DE407C140                            adding a citizenship question to the 2020
                                                                                                                                                     6FBBC3CBECAB31.EML                            Census. Redacted portions would reveal DOJ's
                                                                                                                                                                                                   deliberative process concerning the ultimate
                                                                                                                                                                                                   decision as to whether to request the addition
                                                                                                                                                                                                   of a citizenship question to the census. Private
                                                                                                                                                                                                   contact information also redacted to avoid
                                                                                                                                                                                                   unsolicited contact.


 1051 DOJ00034640   DOJ00034640   DOJ00034640   DOJ00034641   Gary, Arthur       Gore, John     N/A   11/3/17 5:10 PM                                201711039743583 20 Redacted       PII         PII redacted to avoid unsolicited contact.
                                                              (JMD)              (CR1)                                                               1711032110520000 Z
                                                                                                                                                     E034384C3FBF5D7CB4
                                                                                                                                                     1BA005A7C40E11.EML

 1052 DOJ00034641   DOJ00034641   DOJ00034640   DOJ00034641   N/A                N/A            N/A                               11/3/17 3:34 PM    Letter (rev).docx      WIF        DPP         Draft of the Gary Letter, which pre-dates the
                                                                                                                                                                                                   final Gary Letter and would reveal internal DOJ
                                                                                                                                                                                                   thoughts and decisionmaking.

 1053 DOJ00034642   DOJ00034642   DOJ00034642   DOJ00034643   Posner, Morton J Gary, Arthur     N/A   11/3/17 5:17 PM                                201711039744003 20 Redacted       PII         Removed attorney's phone number and email
                                                              (JMD)            (JMD)                                                                 1711032117450000 Z                            address.
                                                                                                                                                     E050411D36D47B75BE
                                                                                                                                                     FC3B678BD41611.EML


 1054 DOJ00034643   DOJ00034643   DOJ00034642   DOJ00034643   N/A                N/A            N/A                               11/3/17 3:34 PM    Letter (rev).docx      WIF        DPP         Draft of the Gary Letter, which pre-dates the
                                                                                                                                                                                                   final Gary Letter and would reveal internal DOJ
                                                                                                                                                                                                   thoughts and decisionmaking.

 1055 DOJ00034644   DOJ00034646   DOJ00034644   DOJ00034648   Gore, John (CR1)   Gary, Arthur   N/A   11/22/17 5:30 PM                               201711221390044 20     Redacted   DPP; PII    Email chain between DOJ attorneys discussing
                                                                                 (JMD)                                                               1711222230510000 Z                            the draft Gary Letter, including discussions of
                                                                                                                                                     F01041BD5E047D9550                            their proposed edits and the internal DOJ
                                                                                                                                                     DE80C07CA32F31.EML                            process. PII also redacted to avoid unsolicited
                                                                                                                                                                                                   contact.

 1056 DOJ00034647   DOJ00034647   DOJ00034644   DOJ00034648   N/A                N/A            N/A                               11/22/17 5:24 PM   Request for Citizenship WIF       DPP         Draft of the Gary Letter, which pre-dates the
                                                                                                                                                     Information.Nov22                             final Gary Letter and would reveal internal DOJ
                                                                                                                                                     draft CLEAN.OGC.docx                          thoughts and decisionmaking.


 1057 DOJ00034648   DOJ00034648   DOJ00034644   DOJ00034648   N/A                N/A            N/A                               11/22/17 5:20 PM   Request for Citizenship WIF       DPP         Draft of the Gary Letter, which pre-dates the
                                                                                                                                                     Information.Nov22                             final Gary Letter and would reveal internal DOJ
                                                                                                                                                     draft REDLINE.OGC.docx                        thoughts and decisionmaking, and shows edits
                                                                                                                                                                                                   by a DOJ attorney.

 1058 DOJ00034649   DOJ00034651   DOJ00034649   DOJ00034652   Gary, Arthur       Gore, John     N/A   11/25/17 4:32 PM                               201711251645764 20 Redacted       DPP; PII    Email chain between DOJ attorneys discussing
                                                              (JMD)              (CR1)                                                               1711252132490000 Z                            the draft Gary Letter, including discussions of
                                                                                                                                                     E0906C0F1DAA4D8A5                             their proposed edits and the internal DOJ
                                                                                                                                                     D9C294DC9317FE1.EM                            process. PII also redacted to avoid unsolicited
                                                                                                                                                     L                                             contact.

 1059 DOJ00034652   DOJ00034652   DOJ00034649   DOJ00034652   N/A                N/A            N/A                               11/25/17 4:28 PM   Request for Citizenship WIF       DPP         Draft of the Gary Letter, which pre-dates the
                                                                                                                                                     Information.Nov26                             final Gary Letter and would reveal internal DOJ
                                                                                                                                                     REDLINE.docx                                  thoughts and decisionmaking.


Combined DOJ prod priv log 5-31-19_ Gore Memo Drafting                                                                                                                                                                                          10 of 20
                                                       Case 1:18-cv-02921-JMF Document 604-1 Filed 06/04/19 Page 14 of 69
                                                       Case 8:18-cv-01570-GJH Document 139-26 Filed 06/14/19 Page 12 of 21
Row   Prod.:Beg.    Prod.:End     Prod.:Beg.    Prod.:End     To             FROM         CC    DATE / SENT        AUTHOR   DATE TIME CRTD      FILENAME               Redacted   Privilege   Privilege Log Description
      Bate          Bates         Attac         Attac                                                                                                                  or
 1060 DOJ00034653   DOJ00034656   DOJ00034653   DOJ00034657   Gary, Arthur   Gore, John   N/A   11/27/17 1:25 PM                                201711271807223 20     Redacted   DPP; PII    Email chain between DOJ attorneys discussing
                                                              (JMD)          (CR1)                                                              1711271825040000 Z                            the draft Gary Letter, including discussions of
                                                                                                                                                C06C403B4F5D58FF5E                            their proposed edits and the internal DOJ
                                                                                                                                                BBE85C1B09FF61.EML                            process. PII also redacted to avoid unsolicited
                                                                                                                                                                                              contact.

 1061 DOJ00034657   DOJ00034657   DOJ00034653   DOJ00034657   N/A            N/A          N/A                               11/25/17 4:28 PM    Request for Citizenship WIF       DPP         Draft of the Gary Letter, which pre-dates the
                                                                                                                                                Information.Nov26                             final Gary Letter, shows edits by an attorney,
                                                                                                                                                REDLINE.docx                                  and would reveal internal DOJ thoughts and
                                                                                                                                                                                              decisionmaking.

 1062 DOJ00034659   DOJ00034659   DOJ00034658   DOJ00034659   N/A            N/A          N/A                               11/29/17 10:19 AM   Request for Citizenship WIF       DPP         Draft of the Gary Letter, which pre-dates the
                                                                                                                                                Information.Nov29                             final Gary Letter, shows edits by an attorney,
                                                                                                                                                FINAL.docx                                    and would reveal internal DOJ thoughts and
                                                                                                                                                                                              decisionmaking.

 1063 DOJ00034661   DOJ00034661   DOJ00034660   DOJ00034661   N/A            N/A          N/A                               11/29/17 10:19 AM   Request for Citizenship WIF       DPP         Draft of the Gary Letter, which pre-dates the
                                                                                                                                                Information.Nov29                             final Gary Letter, shows edits by an attorney,
                                                                                                                                                FINAL.docx                                    and would reveal internal DOJ thoughts and
                                                                                                                                                                                              decisionmaking.

 1064 DOJ00034662   DOJ00034665   DOJ00034662   DOJ00034667   Gary, Arthur   Gore, John   N/A   11/30/17 4:21 PM                                201711302077102 20     Redacted   DPP; PII    Email chain between DOJ attorneys discussing
                                                              (JMD)          (CR1)                                                              1711302121140000 Z                            the draft Gary Letter, including discussions of
                                                                                                                                                E06436F2718CB389F1                            their proposed edits and the internal DOJ
                                                                                                                                                3DFEC931741971.EML                            process. PII also redacted to avoid unsolicited
                                                                                                                                                                                              contact.

 1065 DOJ00034666   DOJ00034666   DOJ00034662   DOJ00034667   N/A            N/A          N/A                               11/30/17 4:13 PM    Request for Citizenship WIF       DPP         Draft of the Gary Letter, which pre-dates the
                                                                                                                                                Information.Nov30                             final Gary Letter, shows edits by an attorney,
                                                                                                                                                REDLINE.docx                                  and would reveal internal DOJ thoughts and
                                                                                                                                                                                              decisionmaking.

 1066 DOJ00034667   DOJ00034667   DOJ00034662   DOJ00034667   N/A            N/A          N/A                               11/30/17 4:16 PM    Request for Citizenship WIF       DPP         Draft of the Gary Letter, which pre-dates the
                                                                                                                                                Information.Nov30                             final Gary Letter and would reveal internal DOJ
                                                                                                                                                CLEAN.docx                                    thoughts and decisionmaking.

 1067 DOJ00034669   DOJ00034669   DOJ00034668   DOJ00034669   N/A            N/A          N/A                               11/29/17 4:52 PM    Dr.Jarmin Census       WIF        DPP         Draft of the Gary Letter marked December 1
                                                                                                                                                Bureau Letter.pdf                             that pre-dates the final letter and would
                                                                                                                                                                                              reveal internal agency deliberations and edits.

 1068 DOJ00034670   DOJ00034674   DOJ00034670   DOJ00034676   Gary, Arthur   Gore, John   N/A   12/8/17 3:57 PM                                 201712113000806 20     Redacted   DPP; PII    Email chain between DOJ attorneys discussing
                                                              (JMD)          (CR1)                                                              1712082057130000 Z                            the draft Gary Letter, including discussions of
                                                                                                                                                90787C385509AF5A46                            their proposed edits and the internal DOJ
                                                                                                                                                2BC47FE7D80491.EML                            process. PII also redacted to avoid unsolicited
                                                                                                                                                                                              contact.

 1069 DOJ00034675   DOJ00034675   DOJ00034670   DOJ00034676   N/A            N/A          N/A                               12/8/17 11:28 AM    Request for Citizenship WIF       DPP         Draft of the Gary Letter, which pre-dates the
                                                                                                                                                Information.Dec 8                             final Gary Letter, shows edits and comments
                                                                                                                                                REDLINE.docx                                  by an attorney, and would reveal internal DOJ
                                                                                                                                                                                              thoughts and decisionmaking.

 1070 DOJ00034676   DOJ00034676   DOJ00034670   DOJ00034676   N/A            N/A          N/A                               12/8/17 3:55 PM     Request for Citizenship WIF       DPP         Draft of the Gary Letter, which pre-dates the
                                                                                                                                                Information.Dec 8                             final Gary Letter, shows edits and comments
                                                                                                                                                CLEAN.docx                                    by an attorney, and would reveal internal DOJ
                                                                                                                                                                                              thoughts and decisionmaking.

 1071 DOJ00034677   DOJ00034681   DOJ00034677   DOJ00034682   Gary, Arthur   Gore, John   N/A   12/8/17 4:42 PM                                 201712113000892 20 Redacted       DPP; PII    Email chain between DOJ attorneys discussing
                                                              (JMD)          (CR1)                                                              1712082142400000 Z                            the draft Gary Letter, including discussions of
                                                                                                                                                907E49B05195AD82E0                            their proposed edits and the internal DOJ
                                                                                                                                                E214F4EFB3FD11.EML                            process. PII also redacted to avoid unsolicited
                                                                                                                                                                                              contact.

 1072 DOJ00034682   DOJ00034682   DOJ00034677   DOJ00034682   N/A            N/A          N/A                               12/8/17 4:41 PM     Request for Citizenship WIF       DPP         Draft of the Gary Letter, which pre-dates the
                                                                                                                                                Information.Dec 8                             final Gary Letter, shows attorney edits, and
                                                                                                                                                REDLINE edits                                 would reveal internal DOJ thoughts and
                                                                                                                                                (002).docx                                    decisionmaking.


Combined DOJ prod priv log 5-31-19_ Gore Memo Drafting                                                                                                                                                                                    11 of 20
                                                       Case 1:18-cv-02921-JMF Document 604-1 Filed 06/04/19 Page 15 of 69
                                                       Case 8:18-cv-01570-GJH Document 139-26 Filed 06/14/19 Page 13 of 21
Row   Prod.:Beg.    Prod.:End     Prod.:Beg.    Prod.:End     To                 FROM           CC    DATE / SENT        AUTHOR   DATE TIME CRTD      FILENAME                Redacted   Privilege   Privilege Log Description
      Bate          Bates         Attac         Attac                                                                                                                         or
 1073 DOJ00034684   DOJ00034684   DOJ00034683   DOJ00034684   N/A                N/A            N/A                               12/11/17 7:00 PM    Request for Citizenship WIF        DPP         Draft of the Gary Letter, which pre-dates the
                                                                                                                                                      Information.Dec 11                             final Gary Letter, shows attorney edits, and
                                                                                                                                                      FINAL.docx                                     would reveal internal DOJ thoughts and
                                                                                                                                                                                                     decisionmaking.

 1289 DOJ00035857   DOJ00035857   DOJ00035856   DOJ00035857   N/A                N/A            N/A                               12/11/17 7:00 PM    Request for Citizenship WIF        DPP         Draft of the Gary Letter, which pre-dates the
                                                                                                                                                      Information.Dec 11                             final Gary Letter and would reveal internal DOJ
                                                                                                                                                      FINAL.docx                                     thoughts and decisionmaking.

 1290 DOJ00035859   DOJ00035859   DOJ00035858   DOJ00035859   N/A                N/A            N/A                               11/29/17 10:19 AM   Request for Citizenship WIF        DPP         Draft of the Gary Letter, which pre-dates the
                                                                                                                                                      Information.Nov29                              final Gary Letter and would reveal internal DOJ
                                                                                                                                                      FINAL.docx                                     thoughts and decisionmaking.

 1291 DOJ00035861   DOJ00035861   DOJ00035860   DOJ00035861   N/A                N/A            N/A                               11/29/17 10:19 AM   Request for Citizenship WIF        DPP         Draft of the Gary Letter, which pre-dates the
                                                                                                                                                      Information.Nov29                              final Gary Letter and would reveal internal DOJ
                                                                                                                                                      FINAL.docx                                     thoughts and decisionmaking.

 1292 DOJ00035862   DOJ00035864   DOJ00035862   DOJ00035866   Gore, John (CR1)   Gary, Arthur   N/A   11/22/17 5:30 PM                                RE: Close Hold: Draft   Redacted   DPP; PII    Email chain between DOJ attorneys discussing
                                                                                 (JMD)                                                                Letter.msg                                     the draft Gary Letter, including discussions of
                                                                                                                                                                                                     their proposed edits and the internal DOJ
                                                                                                                                                                                                     process. PII also redacted to avoid unsolicited
                                                                                                                                                                                                     contact.

 1293 DOJ00035865   DOJ00035865   DOJ00035862   DOJ00035866   N/A                N/A            N/A                               11/22/17 5:24 PM    Request for Citizenship WIF        DPP         Draft of the Gary Letter, which pre-dates the
                                                                                                                                                      Information.Nov22                              final Gary Letter and would reveal internal DOJ
                                                                                                                                                      draft CLEAN.OGC.docx                           thoughts and decisionmaking.


 1294 DOJ00035866   DOJ00035866   DOJ00035862   DOJ00035866   N/A                N/A            N/A                               11/22/17 5:20 PM    Request for Citizenship WIF        DPP         Draft of the Gary Letter, which pre-dates the
                                                                                                                                                      Information.Nov22                              final Gary Letter, shows edits by an attorney,
                                                                                                                                                      draft REDLINE.OGC.docx                         and would reveal internal DOJ thoughts and
                                                                                                                                                                                                     decisionmaking.

 1295 DOJ00035867   DOJ00035867   DOJ00035867   DOJ00035868   Posner, Morton J Gary, Arthur     N/A   11/3/17 5:17 PM                                 FW: Close Hold: Draft   Redacted   PII         PII redacted to avoid unsolicited contact.
                                                              (JMD)            (JMD)                                                                  Letter.msg

 1296 DOJ00035868   DOJ00035868   DOJ00035867   DOJ00035868   N/A                N/A            N/A                               11/3/17 3:34 PM     Letter (rev).docx       WIF        DPP         Draft of the Gary Letter, which pre-dates the
                                                                                                                                                                                                     final Gary Letter and would reveal internal DOJ
                                                                                                                                                                                                     thoughts and decisionmaking.

 1297 DOJ00035869   DOJ00035873   DOJ00035869   DOJ00035873   Gore, John (CR1)   Gary, Arthur   N/A   11/1/17 11:43 AM                                RE: 2020 census         Redacted   DPP; PII    Email chain between two DOJ attorneys,
                                                                                 (JMD)                                                                questions.msg                                  discussing questions and concerns in regard to
                                                                                                                                                                                                     adding a citizenship question to the 2020
                                                                                                                                                                                                     Census. Redacted portions would reveal DOJ's
                                                                                                                                                                                                     deliberative process concerning the ultimate
                                                                                                                                                                                                     decision as to whether to request the addition
                                                                                                                                                                                                     of a citizenship question to the census. Private
                                                                                                                                                                                                     contact information also redacted to avoid
                                                                                                                                                                                                     unsolicited contact.


 1298 DOJ00035874   DOJ00035878   DOJ00035874   DOJ00035878   Gore, John (CR1)   Gary, Arthur   N/A   10/31/17 5:56 PM                                RE: 2020 census         Redacted   DPP; PII    Email chain between two DOJ attorneys,
                                                                                 (JMD)                                                                questions.msg                                  discussing questions and concerns in regard to
                                                                                                                                                                                                     adding a citizenship question to the 2020
                                                                                                                                                                                                     Census. Redacted portions would reveal DOJ's
                                                                                                                                                                                                     deliberative process concerning the ultimate
                                                                                                                                                                                                     decision as to whether to request the addition
                                                                                                                                                                                                     of a citizenship question to the census. Private
                                                                                                                                                                                                     contact information also redacted to avoid
                                                                                                                                                                                                     unsolicited contact.




Combined DOJ prod priv log 5-31-19_ Gore Memo Drafting                                                                                                                                                                                            12 of 20
                                                       Case 1:18-cv-02921-JMF Document 604-1 Filed 06/04/19 Page 16 of 69
                                                       Case 8:18-cv-01570-GJH Document 139-26 Filed 06/14/19 Page 14 of 21
Row   Prod.:Beg.    Prod.:End     Prod.:Beg.    Prod.:End     To                 FROM          CC          DATE / SENT         AUTHOR   DATE TIME CRTD     FILENAME               Redacted   Privilege   Privilege Log Description
      Bate          Bates         Attac         Attac                                                                                                                             or
 1412 DOJ00036762   DOJ00036762   DOJ00036762   DOJ00036764   Tucker, Rachael    Gore, John    N/A         11/27/17 12:42 PM                               201711302078995~20     Redacted   PII         PII redacted to avoid unsolicited contact.
                                                              (OAG); Troester,   (CRT)                                                                     1711271742490000~Z~
                                                              Robert J. (ODAG)                                                                             E0E285D7C9163BFD0A
                                                                                                                                                           4FA7146796AA21.EML


 1413 DOJ00036763   DOJ00036763   DOJ00036762   DOJ00036764   Tucker, Rachael    Gore, John    N/A         11/27/17 12:42 PM                               Census Letter.eml      Redacted   DPP; PII    Redacted internal agency discussions
                                                              (OAG); Troester,   (CRT)                                                                                                                   regarding changes to a draft of the Gary Letter
                                                              Robert J. (ODAG)                                                                                                                           and the proposed process for issuing the Gary
                                                                                                                                                                                                         Letter. Redacted phone numbers and emails
                                                                                                                                                                                                         as PII.

 1414 DOJ00036764   DOJ00036764   DOJ00036762   DOJ00036764   N/A                N/A           N/A                                      11/25/17 4:28 PM   Request for Citizenship WIF       DPP         Draft of the Gary Letter that pre-dates the
                                                                                                                                                           Information.Nov26                             final Gary Letter and shows edits by a DOJ
                                                                                                                                                           REDLINE.docx                                  attorney.

 1415 DOJ00036765   DOJ00036765   DOJ00036765   DOJ00036766   Tucker, Rachael    Gore, John    Troester,   11/30/17 7:31 AM                                201711302079057~20 Redacted       PII         PII redacted to avoid unsolicited contact.
                                                              (OAG)              (CRT)         Robert J.                                                   1711301231170000~Z~
                                                                                               (ODAG)                                                      E0E69CFD84AC62436D
                                                                                                                                                           6E47294185D8B1.EML


 1417 DOJ00036767   DOJ00036767   DOJ00036767   DOJ00036768   Gore, John (CRT); Tucker,         N/A        11/27/17 3:55 PM                                201711302080457~20 Redacted       PII         PII redacted to avoid unsolicited contact.
                                                              Troester, Robert J. Rachael (OAG)                                                            1711272055380000~Z~
                                                              (ODAG)                                                                                       E1440E411662B55347
                                                                                                                                                           993973EF03F4B1.EML

 1418 DOJ00036768   DOJ00036768   DOJ00036767   DOJ00036768   Gore, John (CRT); Tucker,         N/A        11/27/17 3:55 PM                                RE Census Letter.eml   Redacted   DPP; PII    Redacted internal agency discussions
                                                              Troester, Robert J. Rachael (OAG)                                                                                                          regarding changes to a draft of the Gary Letter
                                                              (ODAG)                                                                                                                                     and the proposed process for issuing the Gary
                                                                                                                                                                                                         Letter. Redacted phone numbers and emails
                                                                                                                                                                                                         as PII.
 1419 DOJ00036769   DOJ00036769   DOJ00036769   DOJ00036771   Gore, John (CRT); Tucker,         N/A        11/29/17 8:47 PM                                201711302080493~20 Redacted       PII         PII redacted to avoid unsolicited contact.
                                                              Troester, Robert J. Rachael (OAG)                                                            1711300147500000~Z~
                                                              (ODAG)                                                                                       E146604DDF65A2B9BD
                                                                                                                                                           907C2DDD7AA621.EM L



 1420 DOJ00036770   DOJ00036770   DOJ00036769   DOJ00036771   Gore, John (CRT); Tucker,         N/A        11/29/17 8:47 PM                                RE Census Letter.eml   Redacted   DPP; PII    Redacted internal agency discussions
                                                              Troester, Robert J. Rachael (OAG)                                                                                                          regarding changes to a draft of the Gary Letter
                                                              (ODAG)                                                                                                                                     and the proposed process for issuing the Gary
                                                                                                                                                                                                         Letter. Redacted phone numbers and emails
                                                                                                                                                                                                         as PII.
 1421 DOJ00036771   DOJ00036771   DOJ00036769   DOJ00036771   N/A                N/A           N/A                                      11/29/17 8:46 PM   Request for Citizenship WIF       DPP         Draft of the Gary Letter that pre-dates the
                                                                                                                                                           Information.Nov26                             final Gary Letter and shows edits by a DOJ
                                                                                                                                                           REDLINE RCT edits.docx                        attorney.


 1422 DOJ00036772   DOJ00036772   DOJ00036772   DOJ00036774   Troester, Robert J. Tucker,       N/A        11/30/17 9:38 AM                                201711302080496~20 Redacted       PII         PII redacted to avoid unsolicited contact
                                                              (ODAG) ; Gore,      Rachael (OAG)                                                            1711301438010000~Z~
                                                              John (CRT)                                                                                   E1469904F855D3E18E
                                                                                                                                                           69088DB12FF911.EML

 1423 DOJ00036773   DOJ00036774   DOJ00036772   DOJ00036774   Troester, Robert J. Tucker,       N/A        11/30/17 9:38 AM                                RE Census Letter.eml   Redacted   DPP; PII    Redacted internal agency discussions
                                                              (ODAG) ; Gore,      Rachael (OAG)                                                                                                          regarding changes to a draft of the Gary Letter
                                                              John (CRT)                                                                                                                                 and the proposed process for issuing the Gary
                                                                                                                                                                                                         Letter. Redacted phone numbers and emails
                                                                                                                                                                                                         as PII.
 1424 DOJ00036775   DOJ00036775   DOJ00036775   DOJ00036777   Gore, John (CRT)   Tucker,       Troester,   11/30/17 10:17 AM                               201711302080498~20 Redacted       PII         PII redacted to avoid unsolicited contact.
                                                                                 Rachael (OAG) Robert J.                                                   1711301517060000~Z~
                                                                                               (ODAG)                                                      E146B49F43636364A8
                                                                                                                                                           0D532FEF1C1881.EML




Combined DOJ prod priv log 5-31-19_ Gore Memo Drafting                                                                                                                                                                                                 13 of 20
                                                       Case 1:18-cv-02921-JMF Document 604-1 Filed 06/04/19 Page 17 of 69
                                                       Case 8:18-cv-01570-GJH Document 139-26 Filed 06/14/19 Page 15 of 21
Row   Prod.:Beg.    Prod.:End     Prod.:Beg.    Prod.:End     To                 FROM          CC          DATE / SENT         AUTHOR   DATE TIME CRTD     FILENAME               Redacted   Privilege   Privilege Log Description
      Bate          Bates         Attac         Attac                                                                                                                             or
 1425 DOJ00036776   DOJ00036777   DOJ00036775   DOJ00036777   Gore, John (CRT)   Tucker,       Troester,   11/30/17 10:17 AM                               RE Census Letter.eml   Redacted   DPP; PII    Redacted internal agency discussions
                                                                                 Rachael (OAG) Robert J.                                                                                                 regarding changes to a draft of the Gary Letter
                                                                                               (ODAG)                                                                                                    and the proposed process for issuing the Gary
                                                                                                                                                                                                         Letter. Redacted phone numbers and emails
                                                                                                                                                                                                         as PII.
 1426 DOJ00036778   DOJ00036778   DOJ00036778   DOJ00036781   Gore, John (CRT); Troester,      N/A         11/30/17 9:21 AM                                201712012093187~20 Redacted       PII         PII redacted to avoid unsolicited contact.
                                                              Tucker, Rachael   Robert J.                                                                  1711301421440000~z~
                                                              (OAG)             (ODAG)                                                                     105c869bcb89af579d2
                                                                                                                                                           73914fea4bfa1.eml.m
                                                                                                                                                           sg


 1427 DOJ00036779   DOJ00036780   DOJ00036778   DOJ00036781   Gore, John (CRT); Troester,      N/A         11/30/17 9:21 AM                                RE Census Letter.eml   Redacted   DPP; PII    Redacted internal agency discussions
                                                              Tucker, Rachael   Robert J.                                                                                                                regarding changes to a draft of the Gary Letter
                                                              (OAG)             (ODAG)                                                                                                                   and the proposed process for issuing the Gary
                                                                                                                                                                                                         Letter. Redacted phone numbers and emails
                                                                                                                                                                                                         as PII.
 1428 DOJ00036781   DOJ00036781   DOJ00036778   DOJ00036781   N/A                N/A           N/A                                      11/30/17 9:20 AM   Request for Citizenship WIF       DPP         Draft of the Gary Letter that pre-dates the
                                                                                                                                                           Information.Nov26                             final Gary Letter and displays the edits of a
                                                                                                                                                           REDLINE RCT edits (RJT                        DOJ attorney.
                                                                                                                                                           edits).docx

 1429 DOJ00036782   DOJ00036782   DOJ00036782   DOJ00036784   Tucker, Rachael    Gore, John    Troester,   11/30/17 10:08 AM                               201712012093188~20 Redacted       PII         PII redacted to avoid unsolicited contact.
                                                              (OAG)              (CRT)         Robert J.                                                   1711301508400000~Z~
                                                                                               (ODAG)                                                      105C9E03D252344987
                                                                                                                                                           6F51BD75426761.EML

 1430 DOJ00036783   DOJ00036784   DOJ00036782   DOJ00036784   Tucker, Rachael    Gore, John    Troester,   11/30/17 10:08 AM                               Re Census Letter.eml   Redacted   DPP; PII    Redacted internal agency discussions
                                                              (OAG)              (CRT)         Robert J.                                                                                                 regarding changes to a draft of the Gary Letter
                                                                                               (ODAG)                                                                                                    and the proposed process for issuing the Gary
                                                                                                                                                                                                         Letter. Redacted phone numbers and emails
                                                                                                                                                                                                         as PII.
 1431 DOJ00036785   DOJ00036785   DOJ00036785   DOJ00036787   Tucker, Rachael   Troester,      N/A         11/30/17 10:18 AM                               201712012093188~20 Redacted       PII         PII redacted to avoid unsolicited contact.
                                                              (OAG); Gore, John Robert J.                                                                  1711301518320000~Z~
                                                              (CRT)             (ODAG)                                                                     105CA1B0F41C69D731
                                                                                                                                                           C2770E31DEAC01.EML


 1432 DOJ00036786   DOJ00036787   DOJ00036785   DOJ00036787   Tucker, Rachael   Troester,      N/A         11/30/17 10:18 AM                               RE Census Letter.eml   Redacted   DPP; PII    Redacted internal agency discussions
                                                              (OAG); Gore, John Robert J.                                                                                                                regarding changes to a draft of the Gary Letter
                                                              (CRT)             (ODAG)                                                                                                                   and the proposed process for issuing the Gary
                                                                                                                                                                                                         Letter. Redacted phone numbers and emails
                                                                                                                                                                                                         as PII.
 1433 DOJ00036788   DOJ00036788   DOJ00036788   DOJ00036791   Troester, Robert J. Gore, John   N/A         11/30/17 4:17 PM                                201712012093197~20 Redacted       PII         PII redacted to avoid unsolicited contact.
                                                              (ODAG) ; Tucker, (CRT)                                                                       1711302117280000~Z~
                                                              Rachael (OAG)                                                                                105D302E7C37919396
                                                                                                                                                           13CA8686EF3A51.EML

 1434 DOJ00036789   DOJ00036790   DOJ00036788   DOJ00036791   Troester, Robert J. Gore, John   N/A         11/30/17 4:17 PM                                RE Census Letter.eml   Redacted   DPP; PII    Redacted internal agency discussions
                                                              (ODAG) ; Tucker, (CRT)                                                                                                                     regarding changes to a draft of the Gary Letter
                                                              Rachael (OAG)                                                                                                                              and the proposed process for issuing the Gary
                                                                                                                                                                                                         Letter. Redacted phone numbers and emails
                                                                                                                                                                                                         as PII.
 1435 DOJ00036791   DOJ00036791   DOJ00036788   DOJ00036791   N/A                N/A           N/A                                      11/30/17 4:16 PM   Request for Citizenship WIF       DPP         Draft of the Gary Letter that pre-dates the
                                                                                                                                                           Information.Nov30                             final Gary Letter and would reveal internal
                                                                                                                                                           CLEAN.docx                                    agency deliberations.

 1436 DOJ00036792   DOJ00036792   DOJ00036792   DOJ00036794   Troester, Robert J. Tucker,       N/A        11/30/17 9:38 AM                                201712012093204 20     Redacted   PII         PII redacted to avoid unsolicited contact.
                                                              (ODAG) ; Gore,      Rachael (OAG)                                                            1711301438010000 z
                                                              John (CRT)                                                                                   105da827cdc9036ec7f
                                                                                                                                                           2ebba31f6d431.eml.m
                                                                                                                                                           sg




Combined DOJ prod priv log 5-31-19_ Gore Memo Drafting                                                                                                                                                                                                14 of 20
                                                       Case 1:18-cv-02921-JMF Document 604-1 Filed 06/04/19 Page 18 of 69
                                                       Case 8:18-cv-01570-GJH Document 139-26 Filed 06/14/19 Page 16 of 21
Row   Prod.:Beg.    Prod.:End     Prod.:Beg.    Prod.:End     To                 FROM           CC          DATE / SENT         AUTHOR   DATE TIME CRTD     FILENAME                Redacted   Privilege   Privilege Log Description
      Bate          Bates         Attac         Attac                                                                                                                               or
 1437 DOJ00036793   DOJ00036794   DOJ00036792   DOJ00036794   Troester, Robert J. Tucker,       N/A         11/30/17 9:38 AM                                RE Census Letter.eml    Redacted   DPP; PII    Redacted internal agency discussions
                                                              (ODAG) ; Gore,      Rachael (OAG)                                                                                                            regarding changes to a draft of the Gary Letter
                                                              John (CRT)                                                                                                                                   and the proposed process for issuing the Gary
                                                                                                                                                                                                           Letter. Redacted phone numbers and emails
                                                                                                                                                                                                           as PII.
 1438 DOJ00036795   DOJ00036797   DOJ00036795   DOJ00036797   Troester, Robert J. Gore, John    N/A         12/4/17 11:29 AM                                201712042405121 20      Redacted   DPP; PII    Redacted internal agency discussions
                                                              (ODAG) ; Tucker, (CRT)                                                                        1712041629450000 Z                             regarding changes to a draft of the Gary Letter
                                                              Rachael (OAG)                                                                                 B008219664FA3F168E                             and the proposed process for issuing the Gary
                                                                                                                                                            534E833F2A0EA1.EML                             Letter. Redacted phone numbers and emails
                                                                                                                                                                                                           as PII.
 1439 DOJ00036798   DOJ00036800   DOJ00036798   DOJ00036800   Gore, John (CRT); Tucker,         N/A         12/4/17 11:50 AM                                201712042406381 20 Redacted        DPP; PII    Redacted internal agency discussions
                                                              Troester, Robert J. Rachael (OAG)                                                             1712041650440000 Z                             regarding changes to a draft of the Gary Letter
                                                              (ODAG)                                                                                        B05C1938B302A93BB5                             and the proposed process for issuing the Gary
                                                                                                                                                            F0ED07B3CD5A61.EML                             Letter. Redacted phone numbers and emails
                                                                                                                                                                                                           as PII.

 1440 DOJ00036801   DOJ00036803   DOJ00036801   DOJ00036803   Tucker, Rachael    Gore, John     Troester,   12/4/17 12:34 PM                                201712042409085 20 Redacted        DPP; PII    Redacted internal agency discussions
                                                              (OAG)              (CRT)          Robert J.                                                   1712041734430000 Z                             regarding changes to a draft of the Gary Letter
                                                                                                (ODAG)                                                      B11070DD487F7AF895                             and the proposed process for issuing the Gary
                                                                                                                                                            F35BEEEF9FE4D1.EML                             Letter. Redacted phone numbers and emails
                                                                                                                                                                                                           as PII.
 1441 DOJ00036804   DOJ00036804   DOJ00036804   DOJ00036805   Tucker, Rachael    Gore, John     N/A         12/8/17 12:00 PM                                201712082753699 20 Redacted        DPP; PII    Email between DOJ lawyers discussing and
                                                              (OAG)              (CRT)                                                                      1712081700070000 Z                             proposing edits to the draft Gary Letter.
                                                                                                                                                            B0CEC9B0DD0C5850EC                             Deliberations pre-date the final Gary Letter
                                                                                                                                                            20512E8D283171.EML                             and would reveal internal DOJ decisionmaking.

 1442 DOJ00036805   DOJ00036805   DOJ00036804   DOJ00036805   N/A                N/A            N/A                                      12/8/17 11:28 AM   Request for Citizenship WIF        DPP         This is a draft of the Gary letter which contains
                                                                                                                                                            Information.Dec 8                              text and comments which are different from
                                                                                                                                                            REDLINE.docx                                   the final version and which reflect internal
                                                                                                                                                                                                           agency deliberations.

 1443 DOJ00036806   DOJ00036807   DOJ00036806   DOJ00036808   Gore, John (CRT)   Tucker,       N/A          12/8/17 4:26 PM                                 201712113000846 20 Redacted        DPP; PII    Discussion between DOJ attorneys concerning
                                                                                 Rachael (OAG)                                                              1712082126480000 Z                             proposed changes to the draft Gary Letter and
                                                                                                                                                            907B26D4DCE59C78C1                             the process for issuing the Gary Letter.
                                                                                                                                                            4E623DDA38A2A1.EML                             Discussions pre-date the final Gary Letter, and
                                                                                                                                                                                                           revealing them would reveal internal agency
                                                                                                                                                                                                           decisionmaking. PII also redacted to avoid
                                                                                                                                                                                                           unsolicited contact.

 1444 DOJ00036808   DOJ00036808   DOJ00036806   DOJ00036808   N/A                N/A            N/A                                      12/8/17 4:23 PM    Request for Citizenship WIF        DPP         Draft of the Gary Letter that shows DOJ
                                                                                                                                                            Information.Dec 8                              attorneys' edits.
                                                                                                                                                            REDLINE edits.docx

 1458 DOJ00036823   DOJ00036824   DOJ00036823   DOJ00036824   Troester, Robert J. Unspecified   N/A         11/30/17 9:35 AM                                RE: Census Letter.msg   Redacted   DPP; PII    Redacted internal agency discussions
                                                              (ODAG) ; Gore,      Sender                                                                                                                   regarding changes to a draft of the Gary Letter
                                                              John (CRT)                                                                                                                                   and the proposed process for issuing the Gary
                                                                                                                                                                                                           Letter. Redacted phone numbers and emails
                                                                                                                                                                                                           as PII.
 1469 DOJ00036835   DOJ00036837   DOJ00036835   DOJ00036837   Troester, Robert J. Gore, John    N/A         12/4/17 11:29 AM                                Re: Census Letter.msg   Redacted   DPP; PII    Redacted internal agency discussions
                                                              (ODAG) ; Tucker, (CRT)                                                                                                                       regarding changes to a draft of the Gary Letter
                                                              Rachael (OAG)                                                                                                                                and the proposed process for issuing the Gary
                                                                                                                                                                                                           Letter. Redacted phone numbers and emails
                                                                                                                                                                                                           as PII.
 1470 DOJ00036838   DOJ00036839   DOJ00036838   DOJ00036840   Troester, Robert J. Gore, John    N/A         11/30/17 4:17 PM                                RE: Census Letter.msg   Redacted   DPP; PII    Redacted internal agency discussions
                                                              (ODAG) ; Tucker, (CRT)                                                                                                                       regarding changes to a draft of the Gary Letter
                                                              Rachael (OAG)                                                                                                                                and the proposed process for issuing the Gary
                                                                                                                                                                                                           Letter. Redacted phone numbers and emails
                                                                                                                                                                                                           as PII.
 1471 DOJ00036840   DOJ00036840   DOJ00036838   DOJ00036840   N/A                N/A            N/A                                      11/30/17 4:16 PM   Request for Citizenship WIF        DPP         A draft of the Gary Letter that pre-dates the
                                                                                                                                                            Information.Nov30                              final version of the Gary Letter, and which
                                                                                                                                                            CLEAN.docx                                     would reveal internal DOJ decisionmaking.

 1472 DOJ00036841   DOJ00036842   DOJ00036841   DOJ00036842   Tucker, Rachael   Troester,       N/A         11/30/17 10:18 AM                               RE: Census Letter.msg   Redacted   DPP; PII    Redacted internal agency discussions
                                                              (OAG); Gore, John Robert J.                                                                                                                  regarding changes to a draft of the Gary Letter
                                                              (CRT)             (ODAG)                                                                                                                     and the proposed process for issuing the Gary
                                                                                                                                                                                                           Letter. Redacted phone numbers and emails
                                                                                                                                                                                                           as PII.

Combined DOJ prod priv log 5-31-19_ Gore Memo Drafting                                                                                                                                                                                                  15 of 20
                                                       Case 1:18-cv-02921-JMF Document 604-1 Filed 06/04/19 Page 19 of 69
                                                       Case 8:18-cv-01570-GJH Document 139-26 Filed 06/14/19 Page 17 of 21
Row   Prod.:Beg.    Prod.:End     Prod.:Beg.    Prod.:End     To                 FROM          CC          DATE / SENT         AUTHOR   DATE TIME CRTD     FILENAME                Redacted   Privilege   Privilege Log Description
      Bate          Bates         Attac         Attac                                                                                                                              or
 1473 DOJ00036843   DOJ00036844   DOJ00036843   DOJ00036844   Tucker, Rachael    Gore, John    Troester,   11/30/17 10:08 AM                               Re: Census Letter.msg   Redacted   DPP; PII    Redacted internal agency discussions
                                                              (OAG)              (CRT)         Robert J.                                                                                                  regarding changes to a draft of the Gary Letter
                                                                                               (ODAG)                                                                                                     and the proposed process for issuing the Gary
                                                                                                                                                                                                          Letter. Redacted phone numbers and emails
                                                                                                                                                                                                          as PII.
 1474 DOJ00036845   DOJ00036846   DOJ00036845   DOJ00036847   Gore, John (CRT); Troester,      N/A         11/30/17 9:21 AM                                RE: Census Letter.msg   Redacted   DPP; PII    Redacted internal agency discussions
                                                              Tucker, Rachael   Robert J.                                                                                                                 regarding changes to a draft of the Gary Letter
                                                              (OAG)             (ODAG)                                                                                                                    and the proposed process for issuing the Gary
                                                                                                                                                                                                          Letter. Redacted phone numbers and emails
                                                                                                                                                                                                          as PII.
 1475 DOJ00036847   DOJ00036847   DOJ00036845   DOJ00036847   N/A                N/A           N/A                                      11/30/17 9:20 AM   Request for Citizenship WIF        DPP         Draft of the Gary Letter which pre-dates the
                                                                                                                                                           Information.Nov26                              final letter and would reveal internal DOJ
                                                                                                                                                           REDLINE RCT edits (RJT                         deliberations if released.
                                                                                                                                                           edits).docx

 1476 DOJ00036848   DOJ00036848   DOJ00036848   DOJ00036848   Tucker, Rachael    Gore, John    Troester,   11/30/17 7:31 AM                                Re: Census Letter.msg   Redacted   DPP; PII    Redacted internal agency discussions
                                                              (OAG)              (CRT)         Robert J.                                                                                                  regarding changes to a draft of the Gary Letter
                                                                                               (ODAG)                                                                                                     and the proposed process for issuing the Gary
                                                                                                                                                                                                          Letter. Redacted phone numbers and emails
                                                                                                                                                                                                          as PII.
 1477 DOJ00036849   DOJ00036849   DOJ00036849   DOJ00036850   Tucker, Rachael    Gore, John    N/A         11/27/17 12:42 PM                               Census Letter.msg       Redacted   DPP; PII    Redacted internal agency discussions
                                                              (OAG); Troester,   (CRT)                                                                                                                    regarding changes to a draft of the Gary Letter
                                                              Robert J. (ODAG)                                                                                                                            and the proposed process for issuing the Gary
                                                                                                                                                                                                          Letter. Redacted phone numbers and emails
                                                                                                                                                                                                          as PII.

 1478 DOJ00036850   DOJ00036850   DOJ00036849   DOJ00036850   N/A                N/A           N/A                                      11/25/17 4:28 PM   Request for Citizenship WIF        DPP         A draft of the Gary Letter that pre-dates the
                                                                                                                                                           Information.Nov26                              final Gary Letter and shows the edits of a DOJ
                                                                                                                                                           REDLINE.docx                                   attorney.

 1483 DOJ00036855   DOJ00036856   DOJ00036855   DOJ00036857   Gore, John (CRT)   Tucker,       N/A         12/8/17 4:26 PM                                 RE: Letter.msg          Redacted   DPP; PII    Email between DOJ lawyers discussing and
                                                                                 Rachael (OAG)                                                                                                            proposing edits to the draft Gary Letter.
                                                                                                                                                                                                          Deliberations pre-date the final Gary Letter
                                                                                                                                                                                                          and would reveal internal DOJ decisionmaking.

 1484 DOJ00036857   DOJ00036857   DOJ00036855   DOJ00036857   N/A                N/A           N/A                                      12/8/17 4:23 PM    Request for Citizenship WIF        DPP         Draft of the Gary Letter showing DOJ
                                                                                                                                                           Information.Dec 8                              attorneys' edits to the text and organization of
                                                                                                                                                           REDLINE edits.docx                             the letter

 1485 DOJ00036858   DOJ00036860   DOJ00036858   DOJ00036860   Gore, John (CRT); Tucker,         N/A        12/4/17 11:50 AM                                RE: Census Letter.msg   Redacted   DPP; PII    Redacted internal agency discussions
                                                              Troester, Robert J. Rachael (OAG)                                                                                                           regarding changes to a draft of the Gary Letter
                                                              (ODAG)                                                                                                                                      and the proposed process for issuing the Gary
                                                                                                                                                                                                          Letter. Redacted phone numbers and emails
                                                                                                                                                                                                          as PII.
 1486 DOJ00036861   DOJ00036863   DOJ00036861   DOJ00036863   Gore, John (CRT); Unspecified    N/A         12/4/17 11:37 AM                                RE: Census Letter.msg   Redacted   DPP; PII    Redacted internal agency discussions
                                                              Troester, Robert J. Sender                                                                                                                  regarding changes to a draft of the Gary Letter
                                                              (ODAG)                                                                                                                                      and the proposed process for issuing the Gary
                                                                                                                                                                                                          Letter. Redacted phone numbers and emails
                                                                                                                                                                                                          as PII.
 1487 DOJ00036864   DOJ00036865   DOJ00036864   DOJ00036865   Gore, John (CRT)   Tucker,       Troester,   11/30/17 10:17 AM                               RE: Census Letter.msg   Redacted   DPP; PII    Redacted internal agency discussions
                                                                                 Rachael (OAG) Robert J.                                                                                                  regarding changes to a draft of the Gary Letter
                                                                                               (ODAG)                                                                                                     and the proposed process for issuing the Gary
                                                                                                                                                                                                          Letter. Redacted phone numbers and emails
                                                                                                                                                                                                          as PII.
 1488 DOJ00036866   DOJ00036867   DOJ00036866   DOJ00036867   Troester, Robert J. Tucker,       N/A        11/30/17 9:38 AM                                RE: Census Letter.msg   Redacted   DPP; PII    Redacted internal agency discussions
                                                              (ODAG) ; Gore,      Rachael (OAG)                                                                                                           regarding changes to a draft of the Gary Letter
                                                              John (CRT)                                                                                                                                  and the proposed process for issuing the Gary
                                                                                                                                                                                                          Letter. Redacted phone numbers and emails
                                                                                                                                                                                                          as PII.
 1489 DOJ00036868   DOJ00036868   DOJ00036868   DOJ00036869   Gore, John (CRT); Tucker,         N/A        11/29/17 8:47 PM                                RE: Census Letter.msg   Redacted   DPP; PII    Redacted internal agency discussions
                                                              Troester, Robert J. Rachael (OAG)                                                                                                           regarding changes to a draft of the Gary Letter
                                                              (ODAG)                                                                                                                                      and the proposed process for issuing the Gary
                                                                                                                                                                                                          Letter. Redacted phone numbers and emails
                                                                                                                                                                                                          as PII.




Combined DOJ prod priv log 5-31-19_ Gore Memo Drafting                                                                                                                                                                                                16 of 20
                                                       Case 1:18-cv-02921-JMF Document 604-1 Filed 06/04/19 Page 20 of 69
                                                       Case 8:18-cv-01570-GJH Document 139-26 Filed 06/14/19 Page 18 of 21
Row   Prod.:Beg.    Prod.:End     Prod.:Beg.    Prod.:End     To                 FROM            CC          DATE / SENT         AUTHOR      DATE TIME CRTD      FILENAME                Redacted   Privilege   Privilege Log Description
      Bate          Bates         Attac         Attac                                                                                                                                    or
 1490 DOJ00036869   DOJ00036869   DOJ00036868   DOJ00036869   N/A                N/A             N/A                                         11/29/17 8:46 PM    Request for Citizenship WIF        DPP         Draft of the Gary Letter that pre-dates the
                                                                                                                                                                 Information.Nov26                              final Gary Letter and shows the edits of a DOJ
                                                                                                                                                                 REDLINE RCT edits.docx                         attorney.


 1491 DOJ00036870   DOJ00036870   DOJ00036870   DOJ00036870   Gore, John (CRT); Tucker,         N/A          11/27/17 3:55 PM                                    RE: Census Letter.msg   Redacted   DPP; PII    Redacted internal agency discussions
                                                              Troester, Robert J. Rachael (OAG)                                                                                                                 regarding changes to a draft of the Gary Letter
                                                              (ODAG)                                                                                                                                            and the proposed process for issuing the Gary
                                                                                                                                                                                                                Letter. Redacted phone numbers and emails
                                                                                                                                                                                                                as PII.
 1742 DOJ00039774   DOJ00039774   DOJ00039774   DOJ00039775   Posner, Morton J   Gary, Arthur    N/A         11/3/17 5:17 PM                                     FW Close Hold Draft    Redacted    PII         Redacted PII to avoid unsolicited contact.
                                                              (JMD)              (JMD)                                                                           Letter.msg
 1743 DOJ00039775   DOJ00039775   DOJ00039774   DOJ00039775   N/A                N/A             N/A                                         11/3/17 3:34 PM     Letter (rev).docx      WIF         DPP         Draft copy of the Gary Letter.
 1850 DOJ00049887   DOJ00049887   DOJ00049873   DOJ00049893   N/A                N/A             N/A                             John Gore   10/31/17 11:17 AM   Email 1 -              WIF         DPP         Draft of the Gary Letter that pre-dates the
                                                                                                                                                                 11.01.2017.pdf^Letter.                         final Gary Letter and reflects agency
                                                                                                                                                                 docx                                           deliberations concerning the process of
                                                                                                                                                                                                                requesting the addition of a citizenship
                                                                                                                                                                                                                question. In addition, this attachment was
                                                                                                                                                                                                                prepared as part of the agency's deliberative
                                                                                                                                                                                                                process in responding to a FOIA request and
                                                                                                                                                                                                                may not reflect the final form of the FOIA
                                                                                                                                                                                                                release.

 1853 DOJ00049890   DOJ00049890   DOJ00049873   DOJ00049893   N/A                N/A             N/A                                         11/3/17 2:04 PM     Email 3 -               WIF        DPP         Draft of the Gary Letter that pre-dates the
                                                                                                                                                                 11.03.2017.pdf^Letter                          final Gary Letter and displays comments and
                                                                                                                                                                 (rev).docx                                     edits by DOJ attorneys. In addition, this
                                                                                                                                                                                                                attachment was prepared as part of the
                                                                                                                                                                                                                agency's deliberative process in responding to
                                                                                                                                                                                                                a FOIA request and may not reflect the final
                                                                                                                                                                                                                form of the FOIA release.

 1938 DOJ00062345   DOJ00062345   DOJ00062331   DOJ00062352   N/A                N/A             N/A                             John Gore   10/31/17 11:17 AM   Email 1 -              WIF         DPP         Draft of letter to Census regarding
                                                                                                                                                                 11.01.2017.pdf^Letter.                         reinstatement of the citizenship question.
                                                                                                                                                                 docx
 1941 DOJ00062348   DOJ00062348   DOJ00062331   DOJ00062352   N/A                N/A             N/A                                         11/3/17 2:04 PM     Email 3 -              WIF         DPP         Draft letter concerning reinstatement of
                                                                                                                                                                 11.03.2017.pdf^Letter                          citizenship question including comments from
                                                                                                                                                                 (rev).docx                                     Justice Department attorney.

 2136 DOJ00074717   DOJ00074717   DOJ00074703   DOJ00074724   N/A                N/A             N/A                             John Gore   10/31/17 11:17 AM   Email 1 -              WIF         DPP         Draft of Art Gary letter
                                                                                                                                                                 11.01.2017.pdf^Letter.
                                                                                                                                                                 docx
 2139 DOJ00074720   DOJ00074720   DOJ00074703   DOJ00074724   N/A                N/A             N/A                                         11/3/17 2:04 PM     Email 3 -              WIF         DPP         Draft of Art Gary letter
                                                                                                                                                                 11.03.2017.pdf^Letter
                                                                                                                                                                 (rev).docx
 2339 DOJ00107749   DOJ00107749   DOJ00107749   DOJ00107749   Tucker, Rachael    Gore, John      Troester,   11/30/17 10:08 AM                                   Re: Census Letter.msg WIF          AWP; DPP;   Email chain discussing edits to draft letter to
                                                              (OAG)              (CRT)           Robert J.                                                                                          PII         Census Bureau requesting citizenship
                                                                                                 (ODAG)                                                                                                         question.
 2422 DOJ00125619   DOJ00125619   DOJ00125619   DOJ00125620   Hamilton, Gene     Tucker,         N/A         11/28/17 7:34 PM                                    201711291915764 20 WIF             DPP; PII    Email between DOJ lawyers discussing and
                                                              (OAG)              Rachael (OAG)                                                                   1711290034220000 Z                             proposing edits to the draft Gary Letter.
                                                                                                                                                                 00906A7B19402C2DA2                             Deliberations pre-date the final Gary Letter
                                                                                                                                                                 995E6039387E91.EML                             and would reveal internal DOJ
                                                                                                                                                                                                                decisionmaking. PII redacted to avoid
                                                                                                                                                                                                                unsolicited contact.
 2423 DOJ00125620   DOJ00125620   DOJ00125619   DOJ00125620   N/A                N/A             N/A                                         11/25/17 4:28 PM    Request for Citizenship WIF        DPP         Proposed edits to the draft Gary Letter. Pre-
                                                                                                                                                                 Information.Nov26                              dates the final Gary Letter and would reveal
                                                                                                                                                                 REDLINE.docx                                   internal DOJ decisionmaking.

 2424 DOJ00125621   DOJ00125621   DOJ00125621   DOJ00125621   Tucker, Rachael    Hamilton,       N/A         11/29/17 6:28 PM                                    201712012098601 20 WIF             DPP; PII    Email between DOJ lawyers discussing and
                                                              (OAG)              Gene (OAG)                                                                      1711292328360000 Z                             proposing edits to the draft Gary Letter.
                                                                                                                                                                 205D76CFA4F0764E47                             Deliberations pre-date the final Gary Letter
                                                                                                                                                                 ACBB67F94981D1.EML                             and would reveal internal DOJ
                                                                                                                                                                                                                decisionmaking. PII redacted to avoid
                                                                                                                                                                                                                unsolicited contact.




Combined DOJ prod priv log 5-31-19_ Gore Memo Drafting                                                                                                                                                                                                       17 of 20
                                                       Case 1:18-cv-02921-JMF Document 604-1 Filed 06/04/19 Page 21 of 69
                                                       Case 8:18-cv-01570-GJH Document 139-26 Filed 06/14/19 Page 19 of 21
Row   Prod.:Beg.    Prod.:End     Prod.:Beg.    Prod.:End     To                 FROM          CC    DATE / SENT        AUTHOR   DATE TIME CRTD     FILENAME               Redacted   Privilege   Privilege Log Description
      Bate          Bates         Attac         Attac                                                                                                                      or
 2425 DOJ00125622   DOJ00125622   DOJ00125622   DOJ00125622   Hamilton, Gene     Tucker,       N/A   11/29/17 6:28 PM                               201712012098602 20     WIF        DPP; PII    Email between DOJ lawyers discussing and
                                                              (OAG)              Rachael (OAG)                                                      1711292328040000 Z                            proposing edits to the draft Gary Letter.
                                                                                                                                                    205D81576DE0C6797B                            Deliberations pre-date the final Gary Letter
                                                                                                                                                    F9D652ABA96E51.EML                            and would reveal internal DOJ
                                                                                                                                                                                                  decisionmaking. PII redacted to avoid
                                                                                                                                                                                                  unsolicited contact.
 2426 DOJ00125623   DOJ00125623   DOJ00125623   DOJ00125623   Tucker, Rachael    Hamilton,     N/A   11/29/17 6:03 PM                               201712012098747 20 WIF            DPP; PII    Email between DOJ lawyers discussing and
                                                              (OAG)              Gene (OAG)                                                         1711292303000000 Z                            proposing edits to the draft Gary Letter.
                                                                                                                                                    206738D3DFD5A396CE                            Deliberations pre-date the final Gary Letter
                                                                                                                                                    FDF25D8D345261.EML                            and would reveal internal DOJ
                                                                                                                                                                                                  decisionmaking. PII redacted to avoid
                                                                                                                                                                                                  unsolicited contact.
 2427 DOJ00125624   DOJ00125624   DOJ00125624   DOJ00125624   Hamilton, Gene     Tucker,       N/A   11/29/17 6:29 PM                               201712012098758 20 WIF            DPP; PII    Email between DOJ lawyers discussing and
                                                              (OAG)              Rachael (OAG)                                                      1711292329280000 Z                            proposing edits to the draft Gary Letter.
                                                                                                                                                    2067F1C340F08DD90A                            Deliberations pre-date the final Gary Letter
                                                                                                                                                    F600D416993EC1.EML                            and would reveal internal DOJ
                                                                                                                                                                                                  decisionmaking. PII redacted to avoid
                                                                                                                                                                                                  unsolicited contact.
 2428 DOJ00125625   DOJ00125625   DOJ00125625   DOJ00125625   Tucker, Rachael    Hamilton,     N/A   11/29/17 6:29 PM                               201712012098964 20 WIF            DPP; PII    Email between DOJ lawyers discussing and
                                                              (OAG)              Gene (OAG)                                                         1711292329560000 Z                            proposing edits to the draft Gary Letter.
                                                                                                                                                    2075BA9652410F4FE4                            Deliberations pre-date the final Gary Letter
                                                                                                                                                    3BF5164EED86B1.EML                            and would reveal internal DOJ
                                                                                                                                                                                                  decisionmaking. PII redacted to avoid
                                                                                                                                                                                                  unsolicited contact.
 2429 DOJ00125626   DOJ00125626   DOJ00125626   DOJ00125627   Hamilton, Gene     Tucker,       N/A   12/8/17 12:09 PM                               201712082753741 20 Redacted       DPP; PII    Email between DOJ lawyers discussing and
                                                              (OAG)              Rachael (OAG)                                                      1712081709530000 Z                            proposing edits to the draft Gary Letter.
                                                                                                                                                    B0D18EBFDA75CCA255                            Deliberations pre-date the final Gary Letter
                                                                                                                                                    162B5F45088841.EML                            and would reveal internal DOJ decisionmaking.

 2430 DOJ00125627   DOJ00125627   DOJ00125626   DOJ00125627   N/A                N/A           N/A                               12/8/17 11:28 AM   Request for Citizenship WIF       DPP         This is a draft of the Gary letter which contains
                                                                                                                                                    Information.Dec 8                             text and comments which are different from
                                                                                                                                                    REDLINE.docx                                  the final version and which reflect internal
                                                                                                                                                                                                  agency deliberations.

 2483 DOJ00125790   DOJ00125790   DOJ00125790   DOJ00125791   Morrissey, Brian   Tucker,       N/A   12/8/17 2:46 PM                                201712113000780 20 Redacted       DPP; PII    Email between DOJ lawyers discussing and
                                                              (OAG)              Rachael (OAG)                                                      1712081946050000 Z                            proposing edits to the draft Gary Letter.
                                                                                                                                                    9076CBE572DEC33226                            Deliberations pre-date the final Gary Letter
                                                                                                                                                    69C98D2F5F8A11.EML                            and would reveal internal DOJ
                                                                                                                                                                                                  decisionmaking.
 2484 DOJ00125791   DOJ00125791   DOJ00125790   DOJ00125791   N/A                N/A           N/A                               12/8/17 11:28 AM   Request for Citizenship WIF       DPP         This is a draft of the Gary letter which
                                                                                                                                                    Information.Dec 8                             contains text and comments which are
                                                                                                                                                    REDLINE.docx                                  different from the final version and which
                                                                                                                                                                                                  reflect internal agency deliberations.
 2485 DOJ00125792   DOJ00125792   DOJ00125792   DOJ00125793   Tucker, Rachael    Morrissey,    N/A   12/8/17 3:57 PM                                201712113000806 20 Redacted       DPP; PII    Email between DOJ lawyers discussing and
                                                              (OAG)              Brian (OAG)                                                        1712082057420000 Z                            proposing edits to the draft Gary Letter.
                                                                                                                                                    907875E53C7AF5AD37                            Deliberations pre-date the final Gary Letter
                                                                                                                                                    2B5A67F54BFDA1.EML                            and would reveal internal DOJ
                                                                                                                                                                                                  decisionmaking.

 2486 DOJ00125793   DOJ00125793   DOJ00125792   DOJ00125793   N/A                N/A           N/A                               12/8/17 3:11 PM    Request for Citizenship WIF       DPP         This is a draft of the Gary letter which contains
                                                                                                                                                    Information.Dec 8                             text and comments which are different from
                                                                                                                                                    REDLINE (4.00pm).docx                         the final version and which reflect internal
                                                                                                                                                                                                  agency deliberations.

 2487 DOJ00125794   DOJ00125794   DOJ00125794   DOJ00125795   Tucker, Rachael    Morrissey,    N/A   12/8/17 3:57 PM                                RE: Letter.msg         Redacted   DPP; PII    Email between DOJ lawyers discussing and
                                                              (OAG)              Brian (OAG)                                                                                                      proposing edits to the draft Gary Letter.
                                                                                                                                                                                                  Deliberations pre-date the final Gary Letter
                                                                                                                                                                                                  and would reveal internal DOJ decisionmaking.

 2488 DOJ00125795   DOJ00125795   DOJ00125794   DOJ00125795   N/A                N/A           N/A                               12/8/17 3:11 PM    Request for Citizenship WIF       DPP         This is a draft of the Gary letter which contains
                                                                                                                                                    Information.Dec 8                             text and comments which are different from
                                                                                                                                                    REDLINE (4.00pm).docx                         the final version and which reflect internal
                                                                                                                                                                                                  agency deliberations.




Combined DOJ prod priv log 5-31-19_ Gore Memo Drafting                                                                                                                                                                                         18 of 20
                                                       Case 1:18-cv-02921-JMF Document 604-1 Filed 06/04/19 Page 22 of 69
                                                       Case 8:18-cv-01570-GJH Document 139-26 Filed 06/14/19 Page 20 of 21
Row   Prod.:Beg.    Prod.:End     Prod.:Beg.    Prod.:End     To                 FROM          CC    DATE / SENT        AUTHOR   DATE TIME CRTD     FILENAME               Redacted    Privilege   Privilege Log Description
      Bate          Bates         Attac         Attac                                                                                                                      or
 3007 DOJ00128664   DOJ00128664   DOJ00128664   DOJ00128669   Hamilton, Gene     Tucker,       N/A   11/28/17 7:34 PM                               201711302080479~20     Redacted    PII         Redactions made to PII.
                                                              (OAG)              Rachael (OAG)                                                      1711290034220000~z~
                                                                                                                                                    e1457221d905540463
                                                                                                                                                    0e5820dcaf09d1(1).em
                                                                                                                                                    l.msg

 3008 DOJ00128665   DOJ00128665   DOJ00128664   DOJ00128669   Hamilton, Gene     Tucker,       N/A   11/28/17 7:34 PM                               Census Letter.eml      Redacted    DPP; PII    Redactions made to PII and attorney's mental
                                                              (OAG)              Rachael (OAG)                                                                                                     impressions regarding the census letter.

 3009 DOJ00128666   DOJ00128669   DOJ00128664   DOJ00128669   N/A                N/A           N/A                               11/25/17 4:28 PM   Request for Citizenship Redacted   DPP; PII    Redacted in full of edits made to draft letter to
                                                                                                                                                    Information.Nov26                              US Census regarding 2020 census questions.
                                                                                                                                                    REDLINE.docx

 3010 DOJ00128670   DOJ00128670   DOJ00128670   DOJ00128671   Hamilton, Gene     Tucker,       N/A   11/29/17 6:28 PM                               201711302080491~20 Redacted        PII         Redaction made to remove PII containing
                                                              (OAG)              Rachael (OAG)                                                      1711292328040000~z~                            emails.
                                                                                                                                                    e14649279c7adc28834
                                                                                                                                                    7c89d38e95e81.eml.m
                                                                                                                                                    sg


 3011 DOJ00128671   DOJ00128671   DOJ00128670   DOJ00128671   Hamilton, Gene     Tucker,       N/A   11/29/17 6:28 PM                               Re Census Letter.eml   Redacted    DPP; PII    Redacted DOJ attorneys concerning draft
                                                              (OAG)              Rachael (OAG)                                                                                                     letter, which pre-date final letter. PII redacted.

 3012 DOJ00128672   DOJ00128672   DOJ00128672   DOJ00128673   Hamilton, Gene     Tucker,       N/A   11/29/17 6:29 PM                               201711302080492~20 Redacted        PII         PII redacted.
                                                              (OAG)              Rachael (OAG)                                                      1711292329280000~Z~
                                                                                                                                                    E14649C817D60B2B48
                                                                                                                                                    D2E53D81A83371.EML



 3013 DOJ00128673   DOJ00128673   DOJ00128672   DOJ00128673   Hamilton, Gene     Tucker,       N/A   11/29/17 6:29 PM                               Re Census Letter.eml   Redacted    DPP; PII    Redacted DOJ attorneys concerning draft
                                                              (OAG)              Rachael (OAG)                                                                                                     letter, which pre-date final letter. PII redacted.

 3014 DOJ00128674   DOJ00128674   DOJ00128674   DOJ00128675   Morrissey, Brian   Tucker,       N/A   12/8/17 1:55 PM                                201712113000722~20 Redacted        DPP; PII    Email between DOJ lawyers discussing and
                                                              (BOP)              Rachael (OAG)                                                      1712081855430000~z~                            proposing edits to the draft Gary Letter.
                                                                                                                                                    9072d3973eb760028fb                            Deliberations pre-date the final Gary Letter
                                                                                                                                                    7e3e390998e11.eml                              and would reveal internal DOJ decisionmaking.


 3015 DOJ00128675   DOJ00128675   DOJ00128674   DOJ00128675   N/A                N/A           N/A                               12/8/17 11:28 AM   Request for Citizenship WIF        DPP         This is a draft of the Gary letter which contains
                                                                                                                                                    Information.Dec 8                              text and comments which are different from
                                                                                                                                                    REDLINE.docx                                   the final version and which reflect internal
                                                                                                                                                                                                   agencydeliberations.

 3055 DOJ00128771   DOJ00128771   DOJ00128771   DOJ00128772   Brian Morrissey    Tucker,       N/A   12/8/17 2:46 PM                                FW: Letter.msg         Redacted    DPP; PII    Email between DOJ lawyers discussing and
                                                              (OAG)              Rachael (OAG)                                                                                                     proposing edits to the draft Gary Letter.
                                                                                                                                                                                                   Deliberations pre-date the final Gary Letter
                                                                                                                                                                                                   and would reveal internal DOJ decisionmaking.

 3056 DOJ00128772   DOJ00128772   DOJ00128771   DOJ00128772   N/A                N/A           N/A                               12/8/17 11:28 AM   Request for Citizenship WIF        DPP         This is a draft of the Gary letter which contains
                                                                                                                                                    Information.Dec 8                              text and comments which are different from
                                                                                                                                                    REDLINE.docx                                   the final version and which reflect internal
                                                                                                                                                                                                   agency deliberations.

 3057 DOJ00128773   DOJ00128773   DOJ00128773   DOJ00128774   N/A                Unspecified   N/A   12/8/17 2:43 PM                                FW: Letter.msg         Redacted    DPP; PII    Unsent, draft email between DOJ lawyers
                                                                                 Sender                                                                                                            discussing and proposing edits to the draft
                                                                                                                                                                                                   Gary Letter. Deliberations pre-date the final
                                                                                                                                                                                                   Gary Letter and would reveal internal DOJ
                                                                                                                                                                                                   decisionmaking.

 3058 DOJ00128774   DOJ00128774   DOJ00128773   DOJ00128774   N/A                N/A           N/A                               12/8/17 11:28 AM   Request for Citizenship WIF        DPP         This is a draft of the Gary letter which contains
                                                                                                                                                    Information.Dec 8                              text and comments which are different from
                                                                                                                                                    REDLINE.docx                                   the final version and which reflect internal
                                                                                                                                                                                                   agency deliberations.




Combined DOJ prod priv log 5-31-19_ Gore Memo Drafting                                                                                                                                                                                           19 of 20
                                                       Case 1:18-cv-02921-JMF Document 604-1 Filed 06/04/19 Page 23 of 69
                                                       Case 8:18-cv-01570-GJH Document 139-26 Filed 06/14/19 Page 21 of 21
Row   Prod.:Beg.    Prod.:End     Prod.:Beg.    Prod.:End     To                 FROM         CC     DATE / SENT        AUTHOR   DATE TIME CRTD     FILENAME                Redacted   Privilege   Privilege Log Description
      Bate          Bates         Attac         Attac                                                                                                                       or
 3059 DOJ00128775   DOJ00128775   DOJ00128775   DOJ00128775   Hamilton, Gene     Tucker,       N/A   11/29/17 6:29 PM                               Re: Census Letter.msg   Redacted   DPP; PII    Redacted DOJ attorneys concerning draft
                                                              (OAG)              Rachael (OAG)                                                                                                     letter, which pre-date final letter. PII redacted.

 3060 DOJ00128776   DOJ00128776   DOJ00128776   DOJ00128776   Hamilton, Gene     Tucker,       N/A   11/29/17 6:29 PM                               Re: Census Letter.msg   Redacted   DPP; PII    Redacted DOJ attorneys concerning draft
                                                              (OAG)              Rachael (OAG)                                                                                                     letter, which pre-date final letter. PII redacted.

 3061 DOJ00128777   DOJ00128777   DOJ00128777   DOJ00128777   Hamilton, Gene     Tucker,       N/A   11/29/17 6:28 PM                               Re: Census Letter.msg   Redacted   DPP; PII    Redacted DOJ attorneys concerning draft
                                                              (OAG)              Rachael (OAG)                                                                                                     letter, which pre-date final letter. PII redacted.

 3062               DOJ00128778   DOJ00128778   DOJ00128778   Hamilton, Gene     Tucker,       N/A   11/29/17 6:28 PM                               Re: Census Letter.msg   Redacted   DPP; PII    Redacted DOJ attorneys concerning draft
                                                              (OAG)              Rachael (OAG)                                                                                                     letter, which pre-date final letter. PII redacted.

 3063 DOJ00128779   DOJ00128779   DOJ00128779   DOJ00128780   Gene Hamilton      Tucker,       N/A   11/28/17 7:34 PM                               Census Letter.msg       Redacted   PII         Private contact information redacted.
                                                              (OAG)              Rachael (OAG)

 3064 DOJ00128780   DOJ00128780   DOJ00128779   DOJ00128780   N/A                N/A          N/A                                11/25/17 4:28 PM   Request for Citizenship WIF        DPP         Draft version of Gary letter with edits.
                                                                                                                                                    Information.Nov26
                                                                                                                                                    REDLINE.docx

 3067 DOJ00128783   DOJ00128783   DOJ00128783   DOJ00128784   Gene Hamilton      Tucker,       N/A   12/8/17 12:09 PM                               FW: Letter.msg          Redacted   DPP; PII    Email between DOJ lawyers discussing and
                                                              (OAG)              Rachael (OAG)                                                                                                     proposing edits to the draft Gary Letter.
                                                                                                                                                                                                   Deliberations pre-date the final Gary Letter
                                                                                                                                                                                                   and would reveal internal DOJ decisionmaking.

 3068 DOJ00128784   DOJ00128784   DOJ00128783   DOJ00128784   N/A                N/A          N/A                                12/8/17 11:28 AM   Request for Citizenship WIF        DPP         This is a draft of the Gary letter which contains
                                                                                                                                                    Information.Dec 8                              text and comments which are different from
                                                                                                                                                    REDLINE.docx                                   the final version and which reflect internal
                                                                                                                                                                                                   agency deliberations.

 3093 DOJ00128848   DOJ00128848   DOJ00128848   DOJ00128849   Morrissey, Brian   Tucker,       N/A   12/8/17 1:55 PM                                FW: Letter.msg          Redacted   DPP; PII    Email between DOJ lawyers discussing and
                                                              (BOP)              Rachael (OAG)                                                                                                     proposing edits to the draft Gary Letter.
                                                                                                                                                                                                   Deliberations pre-date the final Gary Letter
                                                                                                                                                                                                   and would reveal internal DOJ decisionmaking.

 3094 DOJ00128849   DOJ00128849   DOJ00128848   DOJ00128849   N/A                N/A          N/A                                12/8/17 11:28 AM   Request for Citizenship WIF        DPP         This is a draft of the Gary letter which contains
                                                                                                                                                    Information.Dec 8                              text and comments which are different from
                                                                                                                                                    REDLINE.docx                                   the final version and which reflect internal
                                                                                                                                                                                                   agency deliberations.




Combined DOJ prod priv log 5-31-19_ Gore Memo Drafting                                                                                                                                                                                           20 of 20
